Exhibit 10.1

 

IATAN UNIT 2 AND COMMON FACILITIES OWNERSHIP AGREEMENT

KANSAS CITY POWER & LIGHT COMPANY,

AQUILA, INC.,

THE EMPIRE DISTRICT ELECTRIC COMPANY,

KANSAS ELECTRIC POWER COOPERATIVE, INC.

AND

MISSOURI JOINT MUNICIPAL ELECTRIC UTILITY COMMISSION

May 19, 2006

 



 

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

2

 

1.1

Accounting Manual

2

 

1.2

Actual Emissions

2

 

1.3

Actual Fuel Costs

2

 

1.4

Additional Unit

3

 

1.5

Adverse Action

3

 

1.6

Agreement

3

 

1.7

Agreements

3

 

1.8

Allowance Contribution

4

 

1.9

Allowances

4

 

1.10

Appraised Value

4

 

1.11

Aquila

4

 

1.12

Arrangements

4

 

1.13

Bankruptcy Code

4

 

1.14

Cash Flow Memorandum

4

 

1.15

Certificates of Public Convenience and Necessity

4

 

1.16

Closing or Closing Date

4

 

1.17

Code

4

 

1.18

Commercial Operation

4

 

1.19

Commercial Operation Date

5

 

1.20

Commercially Reasonable Efforts

5

 

1.21

Common Facilities

5

 

1.22

Common Facilities Ownership Share

5

 

1.23

Common Facilities Upgrades

5

 

1.24

Common Facilities Upgrades Completion Date

5

 

1.25

Construction Period Cash Flow Memorandum

5

 

1.26

Cost of Construction

5

 

1.27

Cost of Operation

5

 

1.28

Covered Owner

5

 

1.29

Defaulted Shares

6

 

 

 

i

21266434\V-1

 



 

 

 

1.30

Emissions Projection

6

 

1.31

Empire

6

 

1.32

EPA

6

 

1.33

Estimated In-Service Operation Date

6

 

1.34

Excess Allowances

6

 

1.35

Excess Share

6

 

1.36

Existing Common Facilities

6

 

1.37

Force Majeure

6

 

1.38

Fuel Commodity

6

 

1.39

Fuel Commodity Ownership Percentage

6

 

1.40

GAAP

6

 

1.41

Good Utility Practice

6

 

1.42

Iatan Station Site

7

 

1.43

Iatan Unit 1 Ownership Agreement

7

 

1.44

Iatan Unit 2 Facility

7

 

1.45

Indemnified Owner

7

 

1.46

Initial Iatan Station Site

7

 

1.47

Initial Net Accredited Capacity

7

 

1.48

In-Service Operation Date

7

 

1.49

Insolvency or Seizure

8

 

1.50

Interconnection Facilities

8

 

1.51

KCPL

8

 

1.52

KCPL Acquisition Election

8

 

1.53

KEPCO

8

 

1.54

KEPCO Attributable Ownership Rights

8

 

1.55

Lapse Date

7

 

1.56

Management Committee

8

 

1.57

Minimum Operable Capacity

8

 

1.58

MJMEUC

8

 

1.59

Moody’s

8

 

1.60

Net Generating Capacity

8

 

1.61

Net Generation Output

8

 

1.62

Nominal Gross Capacity

8

 

 

 

ii

21266434\V-1

 



 

 

 

1.63

Non-Financial Default

8

 

1.64

Notice to Arbitrate

8

 

1.65

Nower Property

8

 

1.66

Other Owner Acquisition Election

8

 

1.67

Operable Unit(s)

9

 

1.68

Operator

9

 

1.69

Operating Period Cash Flow Memorandum

9

 

1.70

Owners or Owner

8

 

1.71

Ownership Share

9

 

1.72

Prevailing Wage Act

8

 

1.73

Proposed Transferee

9

 

1.74

Reciprocal Conveyance Date

9

 

1.75

Remaining Owners

9

 

1.76

RTO

9

 

1.77

RUS

9

 

1.78

S&P

9

 

1.79

Secured Party

9

 

1.80

Site-Based Emissions

9

 

1.81

Site Representative

9

 

1.82

SPP

9

 

1.83

Total Gross Capacity

9

 

1.84

Transfer Share

9

 

1.85

Transferable Interests

9

 

1.86

Trigger Date

9

 

1.87

Uniform System of Accounts

10

 

1.88

Unit 1 Owners

10

 

1.89

Unit 1 Ownership Share

10

 

1.90

Unit 2

10

 

1.91

Unit 2 Debt Securities

10

 

1.92

Unit 2 Owners

10

 

1.93

Unit 2 Site

10

 

1.94

Voluntary Acquisition Election

10

 

 

 

iii

21266434\V-1

 



 

 

ARTICLE II

Iatan Unit 2 Facility; Common Facilities; Creation and Adjustment

of Ownership Interests Therein; Additional Units; Representations,

 

Warranties and Covenants

10

 

2.1

Ownership Shares in Iatan 2

10

 

2.2

Interests in Real Property and Common Facilities

12

 

2.3

Adjustment Upon Transfer

15

 

2.4

Additional Units

15

 

2.5

Common Facilities Additions and Retirements After the Reciprocal

 

Conveyance Date

16

ARTICLE III

Easements for Interconnection and Transmission Facilities

17

 

3.1

Interconnection and Transmission Facilities

17

 

3.2

Relocations and Modifications

18

 

3.3

Personal Property

18

 

3.4

Exclusive Right, Title and Interest

18

ARTICLE IV

Construction and Testing

18

 

4.1

Responsibility for Construction

18

 

4.2

Responsibility for Interconnection Facilities

19

 

4.3

In-Service Operation Date

19

 

4.4

Construction Power

19

 

4.5

Site Representative

19

 

4.6

Reporting

20

 

4.7

Prevailing Wage

20

ARTICLE V

Management and Operation of the Iatan Unit 2 Facility

21

 

5.1

Management Committee

21

 

5.2

Management Committee Action

21

 

5.3

Operator

22

 

5.4

Unit 2 Facility Additions and Retirements

25

 

5.5

Damage, Destruction or Condemnation

25

ARTICLE VI

Capacity and Energy Entitlements; Financial Obligations; Access to

Information; Defaults; Emissions Allowance Credits; Regional

 

Transmission Organizations

27

 

6.1

Capacity Entitlement

27

 

6.2

Energy Entitlement

27

 

 

 

iv

21266434\V-1

 



 

 

 

6.3

Test Energy

27

 

6.4

Financial Obligations

28

 

6.5

Access to Information

28

 

6.6

Default

29

 

6.7

Emission Allowances

32

 

6.8

Quarterly Allowance Requirement, Initial Share, and Allowance

 

Contribution

33

 

6.9

Annual Adjustment of Allowance Contribution

34

 

6.10

Excess Allowances

34

 

6.11

Procedures for Transferring Allowances; Compliance Use Dates

34

 

6.12

Restrictions on Allowance Transfers to Cover Excess Emissions

34

 

6.13

Acquisition of Allowances by Operator, Reimbursement of Costs

34

 

6.14

Compliance Not Measured on Unit Basis

35

 

6.15

Regional Transmission Organizations

35

 

6.16

Transaction with Other Parties

36

ARTICLE VII

Fuel Supply

36

 

7.1

Procurement of Fuel

36

 

7.2

Negotiation and Renegotiation of Contracts

36

 

7.3

Ownership

36

 

7.4

Fuel Supply Interruption

36

 

7.5

KCPL Fuel Transportation

37

ARTICLE VIII

Financial Responsibility

37

 

8.1

Demonstration of Creditworthiness During Construction

37

ARTICLE IX

Taxes and Insurance

38

 

9.1

Taxes; Election Out of Partnership Treatment

38

 

9.2

Insurance

39

ARTICLE X

Partition; Encumbrance; Transfer

40

 

10.1

Partition

40

 

10.2

Encumbrance

40

 

10.3

Transfer

43

 

10.4

Right of First Refusal

44

 

10.5

Restrictions on Transfer of KCPL’s Obligation as Operator

45

 

 

 

v

21266434\V-1

 



 

 

 

10.6

Required Transfer of Common Facilities and Interest in Real Property

45

 

10.7

Environmental Control Financing

45

ARTICLE XI

Covenants and Obligations

46

 

11.1

Equitable Servitudes

46

 

11.2

Independent Covenants and Obligations

46

 

11.3

Several Obligations

46

 

11.4

Risk of Loss; Liability

46

 

11.5

Indemnity

47

 

11.6

Exculpation

47

 

11.7

Equal Opportunity

47

 

11.8

Buy American

48

ARTICLE XII

Arbitration

48

 

12.1

Controversies

48

 

12.2

Notice to Arbitrate

49

 

12.3

Selection of Arbitrator and Venue

49

 

12.4

Scope of Arbitration

49

 

12.5

Findings and Award

49

 

12.6

Costs

50

ARTICLE XIII

Force Majeure

50

 

13.1

Force Majeure

50

ARTICLE XIV

Accounting and Payment Procedures

50

 

14.1

Planning of Cash Flow Requirements

50

 

14.2

Record-Keeping; Accounting Manual

50

 

14.3

Construction Fund

51

ARTICLE XV

General Provisions

51

 

15.1

Implementing and Confirmatory Instruments

51

 

15.2

Waivers

51

 

15.3

Notices

51

 

15.4

Severability

52

 

15.5

Governing Law

52

 

15.6

Continued Effect of Other Agreements

52

 

 

 

vi

21266434\V-1

 



 

 

 

15.7

Amendment to the Agreement

52

 

15.8

Agreement Survives Departure of Owner or Owners

52

 

15.9

Conflicts between Agreements

53

 

15.10

Exhibits

51

ARTICLE XVI

Term; Termination

53

 

16.1

Effective Date and Term

53

 

16.2

Termination

54

 

16.3

Disposition Upon Abandonment

54

ARTICLE XVII

Confidentiality

55

 

17.1

Confidential Information

55

 

17.2

Limitation on Disclosure of Documents

56

ARTICLE XVIII

Private Use Covenant

56

 

18.1

Private Use Covenant

56

ARTICLE XIX

Representations and Warranties

57

 

19.1

KCPL’s Representations and Warranties

57

 

19.2

Aquila’s Representations and Warranties

58

 

19.3

Empire’s Representations and Warranties

59

 

19.4

KEPCO’s Representations and Warranties

60

 

19.5

MJMEUC’s Representations and Warranties

60

ARTICLE XX

Memorandum of Agreement

61

 

20.1

Memorandum of Agreement

61

ARTICLE XXI

Cooperation

58

 

21.1

Cooperation

61

 

 

 

 

 

vii

21266434\V-1

 



 

EXHIBITS

A

Legal Description of Initial Iatan Station Site

 

B

Legal Description of Nower Property

 

C

General Description of Existing Common Facilities

 

D

General Description of Common Facilities Upgrades

E

Form of Assignment and Assumption Agreement

 

F

Description of Unit 2

 

G

Permits, Authorization and Approval

 

H

Iatan Station Unit 2 Site Ground Lease, Nower Property Ground Lease, and
Easement Agreement

I-1

Construction Period Cash Flow Memorandum

I-2

Operating Period Cash Flow Memorandum

 

J

Accounting Manual

 

 

 

viii

21266434\V-1

 



 

 

IATAN UNIT 2 AND COMMON FACILITIES OWNERSHIP AGREEMENT

This IATAN UNIT 2 AND COMMON FACILITIES OWNERSHIP AGREEMENT (this “Agreement”)
is made as of May __, 2006, by and among KANSAS CITY POWER & LIGHT COMPANY, a
Missouri corporation (“KCPL”), AQUILA, INC., a Delaware corporation (“Aquila”),
THE EMPIRE DISTRICT ELECTRIC COMPANY, a Kansas corporation (“Empire”), KANSAS
ELECTRIC POWER COOPERATIVE, INC., a not-for-profit generation and transmission
cooperative organized under the laws of the State of Kansas (“KEPCO”), and
MISSOURI JOINT MUNICIPAL ELECTRIC UTILITY COMMISSION, a body public and
corporate of the State of Missouri (“MJMEUC”) (each of KCPL, Aquila, Empire,
KEPCO and MJMEUC, individually, an “Owner” and, collectively, the “Owners”).

RECITALS

The Owners are engaged in the generation and transmission of electricity and its
distribution and sale to the Owners’ respective customers, and intend to
construct, own and operate a coal-fired electric generating facility of
approximately 800-850 MW Net Generating Capacity (“Unit 2”) on the East bank of
the Missouri River, near the Upper Iatan Bend, in Platte County, Missouri.

KCPL, Aquila and Empire (the “Unit 1 Owners”) own as tenants in common, each
with an undivided ownership interest, a coal-fired electric generating facility
(“Unit 1”) located adjacent to the proposed location of Unit 2 at the Initial
Iatan Station Site (as hereinafter defined). KCPL operates Unit 1. The Unit 1
Owners also presently own as tenants in common, each with an undivided ownership
interest, the Initial Iatan Station Site.

Unit 1 is and Unit 2 will be located on a parcel of real property that can
accommodate up to four coal-fired generation units (the “Initial Iatan Station
Site”). An adjacent parcel of real property will also be used in connection with
the operation of Unit 1 and Unit 2 (“Nower Property”). KCPL is the sole owner of
the Nower Property. The Initial Iatan Station Site and the Nower Property will
be referred to collectively as the “Iatan Station Site.” Legal descriptions of
the Initial Iatan Station Site and the Nower Property are attached as Exhibits A
and B, respectively.

The Unit 1 Owners have set forth their agreement with respect to Unit 1, the
Initial Iatan Station Site, and certain common facilities in the Iatan Station
Ownership Agreement dated July 31, 1978 (the “Iatan Unit 1 Ownership
Agreement”).

The Owners desire to participate in the construction of Unit 2 and ownership of
the Iatan Unit 2 Facility (as hereinafter defined), and have agreed that the
Iatan Unit 2 Facility shall be owned by the Owners as tenants in common, each
with an undivided ownership interest therein as hereinafter provided.

The Unit 1 Owners own certain common facilities now in existence and serving
Unit 1 (as more fully described in Exhibit C, but excluding any existing fuel
inventory for Unit 1, the “Existing Common Facilities”) that are anticipated to
be capable of joint utilization by and for Unit 1, Unit 2 and any Additional
Units (as hereinafter defined).

 

 

 

J-1

 

21266434\V-1

 



 

 

MJMEUC and KEPCO also desire to participate in the undivided ownership of the
Existing Common Facilities to the extent they are utilized by Unit 2.

The Unit 2 Owners intend to construct and own (in common with the Unit 1 Owners
as provided herein) certain enhancements and improvements to the Existing Common
Facilities in order to facilitate the joint operation of Unit 1 and Unit 2 (such
enhancements and improvements, as more fully described in Exhibit D, the “Common
Facilities Upgrades” and, together with the Existing Common Facilities, the
“Common Facilities”).

At the Closing (as defined below), pursuant to assignment and assumption
agreements, the form of which is set out in Exhibit E, KCPL shall transfer and
assign to the other Owners certain undivided interests in permits related to
Unit 2, and by virtue of the other Owners’ payment of certain costs, they shall
acquire undivided interests in the balance of the Iatan Unit 2 Facility and the
Common Facilities and each such other Owner shall assume and agree to be bound
by the provisions of all permits and other obligations under this Agreement to
the extent of its Ownership Share therein as provided in Section 2.1 or Common
Facilities Ownership Shares, as provided in Section 2.2, as applicable.

This Agreement is executed for the purposes of (i) confirming the nature and
extent of the respective ownership interests of the Owners in the Iatan Unit 2
Facility and the Common Facilities and (ii) imposing certain covenants and
obligations running with the rights, titles and interests of the Owners in and
to the Iatan Unit 2 Facility and the Common Facilities, which covenants and
obligations are intended to inure to the benefit of and be binding upon each of
the Owners and any and all persons whomsoever having or claiming any right,
title or interest therein by, from, through or under any of the Owners.

NOW, THEREFORE, the Owners, each for itself, its successors and assigns, and for
the benefit of the other, its successors and assigns, hereby covenant and agree
as follows:

ARTICLE I

 

Definitions

For purposes of this Agreement the following capitalized terms shall have the
respective meanings set forth below.

1.1

“Accounting Manual” shall have the meaning specified in Section 14.2.

 

1.2

“Actual Emissions” shall have the meaning specified in Section 6.8(b).

 

1.3

“Actual Fuel Costs” shall mean the total of the following component costs:

(a)          the amount billed to KCPL by suppliers for coal and other fuel for
the Iatan Unit 2 Facility, including any adjustments thereto;

 

 

 

- 2 -

 

 

21266434\V-1

 



 

 

(b)          the amount billed to KCPL by suppliers for limestone, ammonia, and
any other Fuel Commodity used in pollution control equipment for the Iatan
Unit 2 Facility, which are required and consumed as coal or other fuel is
consumed, including any adjustments thereto;

(c)          the amount billed to or otherwise incurred by KCPL for the
transportation of coal or other Fuel Commodities referred to in Sections 1.3(a)
and 1.3(b), which shall include, but is not limited to, tariff payments and any
other charges of common carriers and all costs of operation, maintenance,
leasing and financing (including interest, fees and principal, whether incurred
directly or through rents under leases) of rail rolling stock or other
transportation equipment, whether directly owned or leased (by capital lease or
operating lease) by KCPL or any affiliate thereof and all reasonable consulting,
rate costs, legal, and other administrative and general expenses relating to
providing transportation service;

(d)          all charges incurred by KCPL in connection with the lease,
maintenance and operation of all coal handling and storage equipment and
facilities associated with and allocated to the Iatan Unit 2 Facility;

(e)          all sales, use, personal property or other taxes imposed on KCPL
because of the transportation, delivery, purchase, transfer, storage, handling,
sale or ownership of coal or other fuel with respect to the Iatan Unit 2
Facility;

(f)           all other costs, whether similar or dissimilar to the costs
enumerated above, incurred by KCPL in performance of Article VII of this
Agreement and not provided for in other parts of this Agreement, including but
not limited to, pre-operating expenses (including fuel during testing) and
related general and administrative costs for the Iatan Unit 2 Facility and the
Common Facilities.

1.4         “Additional Unit” or “Additional Units” shall mean any subsequently
developed Unit 3 and/or Unit 4, as contemplated in the certificate of public
convenience and necessity for the Initial Iatan Station Site, Kansas City Power
& Light Co., Case No. 17,895 (Dec. 14, 1973) or any other generating unit KCPL
elects to build on the Iatan Station Site.

1.5         “Adverse Action” shall mean any action or inaction that adversely
affects the exclusion of interest from gross income for U.S. federal income tax
purposes of any MJMEUC tax-exempt debt used to finance MJMEUC’s Ownership Share
and/or Common Facilities Ownership Share.

 

1.6

“Agreement” shall have the meaning specified in the caption hereof.

1.7         “Agreements” shall mean collectively this Agreement and other
agreements and documents entered into by the Owners pursuant to this Agreement,
including without limitation, the proposed Assignment and Assumption Agreement,
and the Iatan Station Unit 2 Site Ground Lease, Nower Property Ground Lease and
Easement Agreement, as this Agreement and such other agreements and documents
may be amended from time to time.

 

1.8

“Allowance Contribution” shall have the meaning specified in Section 6.7(a).

 

 

 

- 3 -

 

 

21266434\V-1

 



 

 

1.9         “Allowances” or “Emission Allowances” shall mean all present and
future authorizations to emit specified units of pollutants, which units are
established by governmental agencies with jurisdiction over the Iatan Station
Site under (i) an air pollution control and emission reduction program designed
to mitigate interstate or intrastate transport or deposition of pollutants or
(ii) any other air pollution reduction program with a similar purpose, in each
case, regardless of whether the government agency establishes such
authorizations or designates such authorizations by a name other than
“allowances.”

 

1.10

“Appraised Value” shall have the meaning specified in Section 10.2(c).

 

 

1.11

“Aquila” shall have the meaning specified in the caption of this Agreement.

 

1.12

“Arrangements” shall have the meaning specified in Section 9.1(a).

 

 

1.13

“Bankruptcy Code” shall have the meaning specified in Section 5.3(b).

 

1.14       “Cash Flow Memorandum” shall mean, with respect to any construction
(or reconstruction following a casualty loss) of Unit 2 or the Common
Facilities, the Construction Period Cash Flow Memorandum, and otherwise, the
Operating Period Cash Flow Memorandum.

1.15       “Certificates of Public Convenience and Necessity” shall mean the
certificates issued in Kansas City Power & Light Co., Case No. 17,895 (December
14, 1973) and Kansas City Power & Light Co., St. Joseph Light & Power Co. and
The Empire District Co., Case No. EM-78-277 (July 28, 1978).

1.16       “Closing” or “Closing Date” shall mean the time (i) at which KCPL
transfers to each appropriate Owner (other than KEPCO, which shall be governed
by Section 16.1(b)) pursuant to this Agreement and/or ancillary agreements an
interest in permits, personal property and the real property acquired by KCPL
for Unit 2 and/or the Common Facilities Upgrades through such time and (ii) each
Owner (including KEPCO) pays to KCPL the portion of the Cost of Construction
accrued through such time for the purchase of the Ownership Share or Common
Facilities Ownership Share (as applicable) of that Owner as provided in this
Agreement, in accordance with its terms, and (iii) each Owner (including KEPCO)
assumes its respective liabilities therefor, as such time shall be stated in a
notice of the Closing Date provided by KCPL to the other Owners at least 10 days
before the Closing Date.

 

1.17

“Code” shall have the meaning specified in Section 9.1(a).

1.18       “Commercial Operation” shall mean Unit 2 shall have met all of the
performance tests prescribed in KCPL’s test procedures for placing Unit 2 into
commercial operation.

1.19       “Commercial Operation Date” shall mean the date on which Unit 2
achieves Commercial Operation.

1.20       “Commercially Reasonable Efforts” shall mean such diligent efforts,
consistent with Good Utility Practice, that a party taking such actions would
use in acting on its own behalf.

 

 

 

- 4 -

 

 

21266434\V-1

 



 

 

1.21       “Common Facilities” shall have the meaning specified in the Recitals
to this Agreement.

1.22       “Common Facilities Ownership Share” shall have the meaning given in
Section 2.2(g).

1.23       “Common Facilities Upgrades” shall have the meaning specified in the
Recitals to this Agreement.

1.24       “Common Facilities Upgrades Completion Date” means the date
construction and installation of the Common Facilities Upgrades is completed, as
specified by the Operator in a notice to the Owners.

1.25       “Construction Period Cash Flow Memorandum” shall have the meaning
specified in Section 14.1.

1.26       “Cost of Construction” shall mean all costs (excluding allowance for
funds used during construction) incurred by KCPL in connection with the
planning, design, licensing, permitting, acquisition, construction, completion,
renewal, reconstruction, addition, upgrade, replacement or disposal of Unit 2,
Common Facilities Upgrades, Interconnection Facilities (including those costs
described in Section 4.2), or any portions of Unit 2 that are properly
recordable to Unit 2 in accordance with the Electric Plant Instructions and in
appropriate accounts as set forth in the Uniform System of Accounts. Costs of
project development (other than costs associated with the acquisition and
development of real property) incurred prior to May 1, 2004 shall not be
included in Cost of Construction. Credits, reimbursements, refunds or rebates,
including casualty insurance proceeds, with respect to amounts previously
included in Cost of Construction, shall be applied as received to set off
amounts otherwise due from the Owners at such time.

1.27       “Cost of Operation” shall mean all costs (excluding Actual Fuel Costs
and financing costs) incurred by KCPL, in connection with the operation and
maintenance of Unit 2, and Common Facilities that are properly recordable to
Unit 2 in accordance with the Operating Expense Instructions and in appropriate
accounts as set forth in the Uniform System of Accounts, and all such costs
associated with pollution control facilities necessary for the operation of
Unit 2. Credits, reimbursements, refunds or rebates, including casualty
insurance proceeds, with respect to amounts previously included in Cost of
Operation, shall be applied as received to set off amounts otherwise due from
the Owners at such time.

 

1.28

“Covered Owner” shall have the meaning specified in Section 17.2.

 

 

1.29

“Defaulted Shares” shall have the meaning specified in Section 6.6(d).

 

 

1.30

“Emissions Projection” shall have the meaning specified in Section 6.8(b).

 

 

1.31

“Empire” shall have the meaning specified in the caption of this Agreement.

 

 

 

- 5 -

 

 

21266434\V-1

 



 

 

 

1.32

“EPA” shall have the meaning specified in Section 6.8(a).

1.33       “Estimated In-Service Operation Date” shall mean, as of the date of
this Agreement, June 1, 2010, which may be modified from time to time by KCPL,
provided KCPL provides written notice of any modification to Owners.

 

1.34

“Excess Allowances” shall have the meaning specified in Section 6.8(d).

 

1.35

“Excess Share” shall have the meaning specified in Section 2.1(c).

 

1.36       “Existing Common Facilities” shall have the meaning specified in the
Recitals to this Agreement.

1.37       “Force Majeure” shall mean causes not within the control of the party
directly affected and claiming suspension of its obligations and which by the
exercise of due diligence and foresight could not reasonably have been avoided,
and shall be deemed to include, but not be limited to, acts of God, acts of
civil or military authorities, acts of war or public enemy, acts of any court,
regulatory agency or administrative body having jurisdiction, insurrections,
riots, strikes or other labor disturbances, breakdown of or accidents to plant,
equipment or facilities, fires, explosions, floods, drought, interruption of
transportation, embargoes or other causes of a similar nature; provided,
however, that any strike or other labor disturbance may be settled at the sole
discretion of the party directly affected thereby; and provided, further, that
the inability to pay money shall not constitute Force Majeure.

1.38       “Fuel Commodity” or “Fuel Commodities” shall mean coal, oil,
agricultural, mining or chemical products that are used in the process of
producing steam or controlling emissions.

1.39       “Fuel Commodity Ownership Percentage” shall mean each Owner’s
percentage interest in and share of the Iatan Station Fuel Commodity inventory,
as defined in Section V.B.2 of the Accounting Manual, attached as Exhibit J, as
may be amended from time to time.

1.40       “GAAP” shall mean generally accepted accounting principles as
determined by the Financial Accounting Standards Board.

1.41       “Good Utility Practice” shall mean, at any time, the standards,
practices, methods and acts with respect to construction and operation of
electrical generating facilities engaged in or approved by a significant portion
of the electric utility industry at such time. Good Utility Practice is not
intended to be limited to the optimum practice, method, or act to the exclusion
of all others, but rather to be a spectrum of possible standards, practices,
methods, or acts expected to accomplish the desired results, having due regard
for, among other things, economic factors, manufacturers’ warranties and the
requirements of governmental authorities of competent jurisdiction and the
requirements of this Agreement. Notwithstanding any provision of this Agreement,
failure to meet the Good Utility Practice standard shall not constitute a breach
of this Agreement unless such failure constitutes gross negligence or willful
misconduct.

 

 

 

- 6 -

 

 

21266434\V-1

 



 

 

1.42       “Iatan Station Site” shall have the meaning specified in the Recitals
to this Agreement.

1.43       “Iatan Unit 1 Ownership Agreement” shall have the meaning specified
in the Recitals to this Agreement.

1.44       “Iatan Unit 2 Facility” shall mean the tangible and intangible
personal property related to Unit 2, including the following:

(a)          equipment comprising Unit 2, including the boiler island,
turbine-generator, fuel handling equipment, water treatment equipment, pollution
control equipment, the buildings housing any such equipment, shops, warehouses,
and the associated auxiliary equipment, all as more particularly described in
Exhibit F;

(b)          the permits, authorizations and approvals listed in Exhibit G and
all extensions, renewals and modifications thereof;

(c)          inventories of materials and supplies (exclusive of fuels) for use
exclusively in connection with Unit 2, including spare parts, tools and
equipment; and

(d)          such additions, betterments, improvements, facilities and other
tangible property as may be acquired, constructed or installed, for use in
connection with Unit 2 and appurtenances becoming part of Unit 2 hereunder;
provided that the same shall have been acquired, constructed or installed for
joint or common use among the Owners as a portion of the Iatan Unit 2 Facility
and owned by the Owners as tenants in common under the provisions of this
Agreement.

 

1.45

“Indemnified Owner” shall have the meaning specified in Section 11.5.

1.46       “Initial Iatan Station Site” shall have the meaning specified in the
Recitals to this Agreement.

1.47       “Initial Net Accredited Capacity” shall mean the electrical rating
achieved by a unit at the time it was placed into service, minus the generation
capacity required to operate its related auxiliary equipment and transformers,
all as measured in accordance with SPP’s then-applicable criteria for uniform
rating of generation equipment.

1.48       “In-Service Operation Date” shall mean the date, as specified in a
notice by KCPL to the other Owners, at which Unit 2 satisfies the in-service
criteria established in In the Matter of a Proposed Experimental Regulatory Plan
of Kansas City Power & Light Company, Case No. EO-2005-0329.

 

1.49

“Insolvency or Seizure” shall have the meaning specified in Section 5.3(b).

 

 

1.50

“Interconnection Facilities” shall have the meaning specified in Section 4.2.

 

 

 

- 7 -

 

 

21266434\V-1

 



 

 

 

1.51

“KCPL” shall have the meaning specified in the caption of this Agreement.

 

 

1.52

“KCPL Acquisition Election” shall have the meaning specified in Section 10.2(c).

 

1.53

“KEPCO” shall have the meaning specified in the caption of this Agreement.

 

1.54       “KEPCO Attributable Ownership Rights” shall have the meaning
specified in Section 16.1(b).

 

1.55

“Lapse Date” shall have the meaning specified in Section 10.2(c).

 

1.56

“Management Committee” shall have the meaning specified in Section 5.1.

1.57       “Minimum Operable Capacity” shall mean the minimum Net Generation
Output that Unit 2 must generate in order to operate in a reliable and economic
manner.

 

1.58

“MJMEUC” shall have the meaning specified in the caption of this Agreement.

 

1.59

“Moody’s” shall have the meaning specified in Section 8.1(a).

 

1.60       “Net Generating Capacity” shall mean the Total Gross Capacity of a
unit minus the generation capacity that must be used to operate the auxiliary
equipment and transformers associated with the unit and any associated common
facilities.

1.61       “Net Generation Output” shall mean at any time the actual generation
output of Unit 1 or Unit 2, as the case may be, minus the energy that must be
used to operate the Common Facilities, auxiliary equipment and transformers
associated with such units.

1.62       “Nominal Gross Capacity” shall mean the Total Gross Capacity measured
at the generation terminals.

 

1.63

“Non-Financial Default” shall have the meaning specified in Section 6.6(a).

 

1.64

“Notice to Arbitrate” shall have the meaning specified in Section 12.2.

 

1.65       “Nower Property” shall have the meaning specified in the Recitals to
this Agreement.

1.66       “Other Owner Acquisition Election” shall have the meaning specified
in Section 10.2(c).

 

1.67

“Operable Unit(s)” shall have the meaning given in Section 5.5(b).

 

1.68

“Operator” shall have the meaning specified in Section 5.3(a).

 

1.69       “Operating Period Cash Flow Memorandum” shall have the meaning
specified in Section 14.1.

 

 

 

- 8 -

 

 

21266434\V-1

 



 

 

1.70       “Owners” or “Owner” shall have the meaning specified in the caption
of this Agreement.

 

1.71

“Ownership Share” shall have the meaning specified in Section 2.1(a).

 

1.72

“Prevailing Wage Act” shall have the meaning specified in Section 4.7.

 

1.73

“Proposed Transferee” shall have the meaning specified in Section 10.4(a).

1.74       “Reciprocal Conveyance Date” means a date following the Common
Facilities Upgrade Completion Date but prior to the Commercial Operation Date,
as specified by the Operator in a notice to the Owners, upon which MJMEUC and
KEPCO will acquire shares of the Existing Common Facilities.

 

1.75

“Remaining Owners” shall have the meaning specified in Section 10.4(a).

 

1.76

“RTO” shall have the meaning specified in Section 6.15.

 

 

1.77

“RUS” shall have the meaning specified in Section 10.2(b).

 

 

1.78

“S&P” shall have the meaning specified in Section 8.1(a).

 

 

1.79

“Secured Party” shall have the meaning specified in Section 10.2(b).

 

 

1.80

“Site-Based Emissions” shall have the meaning specified in Section 6.14.

 

 

1.81

“Site Representative” shall have the meaning specified in Section 4.5.

 

 

1.82

“SPP” shall mean the Southwest Power Pool, Inc. or any successor.

 

1.83       “Total Gross Capacity” shall mean the maximum sustained amount of
electric power that a unit is capable of generating in stable operation, as
determined from time to time in accordance with SPP’s then applicable criteria
for uniform rating of generation equipment.

 

1.84

“Transfer Share” shall have the meaning specified in Section 10.4(a).

 

 

1.85

“Transferable Interests” shall have the meaning specified in Section 10.2(c).

 

1.86

“Trigger Date” shall have the meaning specified in Section 10.2(c).

 

1.87       “Uniform System of Accounts” shall mean the Federal Energy Regulatory
Commission Uniform System of Accounts prescribed for Public Utilities (Class A
and Class B), as amended from time to time.

1.88       “Unit 1 Owners” shall have the meaning specified in the Recitals to
this Agreement.

 

 

 

- 9 -

 

 

21266434\V-1

 



 

 

1.89       “Unit 1 Ownership Share” means “Ownership Share” or “Ownership
Shares” as defined in Section 1.5 of the Iatan Unit 1 Ownership Agreement.

 

1.90

“Unit 2” shall have the meaning specified in the Recitals to this Agreement.

 

 

1.91

“Unit 2 Debt Securities” shall have the meaning specified in Section 17.2.

 

 

1.92

“Unit 2 Owners” shall mean KCPL, Aquila, Empire, KEPCO and MJMEUC.

1.93       “Unit 2 Site” shall mean that portion of the Initial Iatan Station
Site on which Unit 2 and its related facilities will be located.

1.94       “Voluntary Acquisition Election” shall have the meaning specified in
Section 6.6(d).

ARTICLE II

 

Iatan Unit 2 Facility; Common Facilities; Creation and Adjustment of Ownership
Interests Therein; Additional Units; Representations, Warranties and Covenants

 

2.1

Ownership Shares in Iatan Unit 2 Facility.

(a)          The Owners shall, pursuant to this Agreement, the Assignment and
Assumption Agreement and, where appropriate, other instruments, take and receive
title to and thereafter own the Iatan Unit 2 Facility as tenants in common, each
with undivided ownership interests therein, expressed as percentages, as
follows:

Iatan Unit 2 Facility Ownership Shares

(with corresponding anticipated capacity entitlement based on 850 MW Net
Generating Capacity)

KCPL

Aquila

Empire

MJMEUC

KEPCO

54.71%

(465 MW)

18.00%

(153 MW)

12.00%

(102 MW)

11.76%

(100 MW)

3.53%

(30 MW)

 

For each Owner, the percentage set forth above for such Owner is herein called
such Owner’s “Ownership Share.”

(b)          If the projected Net Generating Capacity of Unit 2, as reasonably
determined by KCPL after the award of the contracts for the boiler island and
turbine, is greater than or less than 850 MW, the Ownership Share of certain
Owners shall be revised as follows: (i) MJMEUC’s Ownership Share shall be
revised such that its Ownership Share equals the percentage necessary for MJMEUC
to be entitled, pursuant to Sections 6.1 and 6.2 (assuming Net Generation Output
is equal to the then current projected Net Generating Capacity of Unit 2), to
100 MW of capacity and associated energy from Unit 2; (ii) KEPCO’s Ownership
Share shall be revised such that its Ownership Share equals the percentage
necessary for KEPCO to be

 

 

- 10 -

 

 

21266434\V-1

 



 

entitled, pursuant to Sections 6.1 and 6.2 (assuming Net Generation Output is
equal to the then current projected Net Generating Capacity of Unit 2), to 30 MW
of capacity and associated energy from Unit 2; (iii) Aquila and Empire shall
have the right to retain their respective eighteen percent (18%) and twelve
percent (12%) Ownership Shares, as set forth in Section 2.1(a), irrespective of
the Net Generating Capacity of Unit 2; and (iv) KCPL’s Ownership Share shall be
revised such that it owns the remaining Ownership Shares following the
allocations of Ownership Shares to the other Owners as set forth herein. In the
case of an adjustment of Ownership Shares pursuant to this Section 2.1(b), the
parties shall make such balancing payments among one another such that the Cost
of Construction paid by each Owner (after the netting of such balancing
payments) shall equal such Owner’s Ownership Share of the total Cost of
Construction incurred through the date of such balancing payments.

(c)          If, prior to the first notice from the Operator pursuant to Section
6.4, an Owner determines that it desires to reduce its Ownership Share, the
amount (expressed as a percentage) by which such Ownership Share is to be
reduced (the “Excess Share”) shall be allocated among the other Owners as
follows: (i) first, between Aquila and Empire, in proportion to their Ownership
Shares at the time of allocation, until their collective Ownership Shares equal
thirty percent (30%); (ii) then, if any portion of such Excess Share remains
unallocated, to KCPL, until its Ownership Share equals the percentage necessary
for KCPL to be entitled, pursuant to Sections 6.1 and 6.2 (assuming Net
Generation Output is equal to the then current projected Net Generating Capacity
of Unit 2), to 500 MW of capacity and associated energy from Unit 2; and (iii)
then, if any portion of such Excess Share remains unallocated, to KEPCO, until
its Ownership Share equals the percentage necessary for KEPCO to be entitled,
pursuant to Sections 6.1 and 6.2 (assuming Net Generation Output is equal to the
then current projected Net Generating Capacity of Unit 2), to 50 MW of capacity
and associated energy from Unit 2; and (iv) then, if any portion of such Excess
Share remains unallocated, to MJMEUC, until its Ownership Share equals the
percentage necessary for MJMEUC to be entitled, pursuant to Sections 6.1 and 6.2
(assuming Net Generation Output is equal to the then current projected Net
Generating Capacity of Unit 2), to 100 MW of capacity and associated energy from
Unit 2; and (v) if, after giving effect to this allocation process, any Excess
Share remains unallocated, such Excess Share shall be allocated to KCPL. Each
Owner, including KCPL, shall have the right to accept or reject all or a portion
of its allocation of any Excess Share in its sole discretion. If any Excess
Share remains unallocated following the process set forth in this Section
2.1(c), the Owner seeking to reduce its Ownership Share shall retain the
unaccepted portion of the Excess Share and remain obligated under the terms of
this Agreement for the obligations associated with such Ownership Share.

(d)          Each Owner’s Ownership Share shall be subject to adjustment from
time to time as provided for in Sections 2.1, 2.3, and 6.6. The rights, titles
and interests of the Owners in and to the Iatan Unit 2 Facility and any and all
portions thereof, as the same may exist from time to time, shall be as provided
for under this Agreement, and the covenants and obligations herein shall inure
to the benefit of, and shall be binding upon their respective successors and
assigns.

 

 

 

- 11 -

 

 

21266434\V-1

 



 

 

 

2.2

Interests in Real Property and Common Facilities.

(a)          On the Closing Date, the Unit 1 Owners shall execute and deliver a
ground lease in recordable form¸ the form of which is set out in Exhibit H, that
grants to MJMEUC and to KEPCO certain property rights with respect to the real
property on which Unit 2 and the Common Facilities are or will be located,
subject to the provisions of this Agreement, and subject to any necessary
regulatory or lender approval or release of any applicable mortgage indenture.
KCPL will use Commercially Reasonable Efforts to obtain any necessary regulatory
or lender approval or release of any applicable mortgage indenture. If KCPL
fails to obtain said approvals or releases within twelve (12) months of the
execution date of this Agreement, KCPL shall reimburse any affected Owner for
all payments made by said Owner prior to such date with respect to amounts
described in the Agreements. Such ground lease, or at the Unit 1 Owners’
discretion, a memorandum of lease with respect thereto, shall be recorded in the
offices of the Recorder of Deeds for Platte County, Missouri. Such ground lease
shall be subject to the restrictions and limitations expressed in this Agreement
as to use or enjoyment of such easements or rights of way.

(b)          On the Closing Date, KCPL shall execute and deliver (or include in
the ground lease described in Section 2.2(a)) a ground lease in recordable form
that grants to the other Owners certain property rights with respect to the
Nower Property, subject to the provisions of this Agreement, and subject to any
regulatory and lender approval and release of any applicable mortgage indenture.
Such ground lease, or at KCPL’s discretion, a memorandum of lease with respect
thereto, shall be recorded in the offices of the Recorder of Deeds for Platte
County, Missouri. Such ground lease shall be subject to the restrictions and
limitations expressed in this Agreement as to use or enjoyment of such easements
or rights of way.

(c)          On the Closing Date, each of the Owners shall execute and deliver,
if required, one or more easements and rights of way in recordable form granting
all other Owners the right to construct, install, operate, maintain, repair and
replace, at their own cost and expense, at, on, along, over, under and across
the Iatan Station Site such interconnection and transmission facilities as are
described in Section 3.1 of this Agreement, subject, however, to any necessary
regulatory or lender approval, release of any applicable mortgage indenture, and
the restrictions and limitations expressed in this Agreement as to use or
enjoyment of such easements or rights of way.

(d)          Instruments affecting the Iatan Station Site as provided in
paragraphs (a) and (b) above and, if required, the easements and rights of way
referred to in Article III, shall be filed of record and recorded in the offices
of the Recorder of Deeds for Platte County, Missouri, in the order of precedence
herein stated.

(e)          From time to time, to the extent required in the judgment of the
Operator to permit the efficient and economical construction, siting, operation,
or removal of Unit 2 or the Common Facilities, the Owners shall convey, if
required, such other easements and other rights in the Iatan Station Site and/or
the Common Facilities as the Operator may request, subject to, as necessary,
regulatory and lender approval and release of any applicable mortgage indenture.

 

 

 

- 12 -

 

 

21266434\V-1

 



 

 

 

(f)

On the Reciprocal Conveyance Date:

(i)           to the extent necessary to accomplish the ownership interests
provided in Section 2.2(g) of this Agreement, the Unit 1 Owners shall execute
and deliver one or more bills of sale or other instruments conveying title to
the Existing Common Facilities in the appropriate undivided interest percentages
at book value to the Owners and their successors and assigns, as tenants in
common, subject to the provisions of this Agreement and subject to any necessary
regulatory and lender approval and release of any applicable mortgage indenture
(provided, however, that any Owner whose ownership interest in the Existing
Common Facilities is the same percentage as the Owner’s Common Facilities
Ownership Share shall not be required to transfer title to Existing Common
Facilities under this Section of the Agreement); and

(ii)          the Unit 2 Owners shall, if necessary, execute and deliver one or
more bills of sale or other instruments conveying title to the Common Facilities
in the appropriate undivided interest percentages (as determined pursuant to
Section 2.2(g)) at actual cost to the Owners and their respective successors and
assigns, as tenants in common, subject to the provisions of this Agreement and
subject to any necessary regulatory and lender approval and release of any
applicable mortgage indenture.

(g)          The Owners shall, by paying their allocable shares of Common
Facilities Upgrade costs and pursuant to the various conveying documents with
respect to the Existing Common Facilities pursuant to Section 2.2(f), take and
receive title to and thereafter own the Common Facilities as tenants in common,
each with an undivided interest therein as determined for each Owner in
accordance with the following formula and expressed as a percentage:

Each Owner’s Common Facilities Ownership Share equals the total number of net
megawatts that each Owner is entitled to receive from all of the coal-fired
generating units located at the Initial Iatan Station Site divided by the
combined Net Generating Capacity of the coal-fired units located at the Initial
Iatan Station Site. Based on the current expectations, the initial Common
Facilities Ownership Shares are projected to be as follows:

Class of Property

Interests in Common Facilities

 

KCPL

Aquila

Empire

MJMEUC

KEPCO

Common Facilities
(based upon each Owner’s respective capacity from all units operating at the
Initial Iatan Station Site)

61.45%

18.00%

12.00%

6.58%

1.97%

 

For each Owner, the percentage resulting from the formula set forth above for
such Owner in respect of Common Facilities is herein called such Owner’s “Common
Facilities Ownership Share.” Subject to any necessary regulatory or lender
approval and release of any applicable mortgage indenture, the Owners’ Common
Facilities Ownership Shares shall be recalculated, in accordance with the
formula set forth above, only in the following circumstances, unless otherwise
agreed by all affected Owners:

 

 

 

- 13 -

 

 

21266434\V-1

 



 

 

(i)           Upon the Reciprocal Conveyance Date, if the Net Generating
Capacity of Unit 2 as then projected is at least five percent (5%) higher or
lower than the projected Net Generating Capacity of Unit 2 used to determine
KEPCO’s and MJMEUC’s Ownership Shares pursuant to Section 2.1(b), or if the Net
Generating Capacity of Unit 1 has changed by at least five percent (5%) since
such determination of KEPCO’s and MJMEUC’s Ownership Shares; provided, however,
that such allocation shall only occur if a change in Net Generating Capacity
results in a material net increase in the usage of the Common Facilities and
corresponding net increase in the cost of operating and maintaining the Common
Facilities. The revised Common Facilities Ownership Shares shall be used as the
basis for the acquisition by KEPCO and MJMEUC of their shares of Existing Common
Facilities, and any overpayment or underpayment by KEPCO and MJMEUC of costs of
Common Facilities Upgrades resulting from the adjustment of their Common
Facilities Ownership Shares shall be adjusted against their purchase price for
the Existing Common Facilities.

(ii)          Subsequent to the Reciprocal Conveyance Date, upon any cumulative
change in rated Net Generating Capacity, since the last calculation of Common
Facilities Ownership Shares, of at least five percent (5%) (higher or lower) of
any unit on the Initial Iatan Station Site that utilizes the Common Facilities;
provided, however, that such allocation shall only occur if a change in Net
Generating Capacity results in a material net increase in the usage of the
Common Facilities and corresponding net increase in the cost of operating and
maintaining the Common Facilities. Revised Common Facilities Ownership Shares
resulting from adjustments under this subsection (ii) shall apply prospectively
only (i.e., affecting responsibility for ongoing costs of operations and
maintenance, capital additions, repairs, and the like, and for other liabilities
relating to the Common Facilities), unless the affected parties agree otherwise.

(iii)        Upon the placement into service of any Additional Unit on the
Initial Iatan Station Site that utilizes the Common Facilities and in connection
with changes in Common Facilities Ownership Shares under this subsection (iii),
KCPL and any party owning an interest in an Additional Unit shall be required to
purchase the difference between any other Owner’s formerly determined Common
Facilities Ownership Share and its newly determined Common Facilities Ownership
Share, pursuant to Section 2.4(b), except to the extent that such purchase is
effected by one or more other owners of the Additional Unit(s).

(iv)         Upon the retirement or abandonment of any coal-fired unit located
on the Initial Iatan Station Site that utilizes the Common Facilities, the
owners that have an ownership interest in the remaining coal-fired units shall
purchase the Common Facilities, only to the extent they are necessary to operate
the remaining coal-fired units, from the owner(s) whose Common Facilities
Ownership Shares have decreased as a result of the retirement or abandonment.
The purchase and sale between the owners shall take place at the depreciated
original cost, plus any allowance for funds used during construction, or in the
case of KEPCO or MJMEUC, capitalized interest or other similar cost component.

 

 

 

- 14 -

 

 

21266434\V-1

 



 

 

(v)          As provided in Section 6.6(c) or (d), in connection with defaults
under this Agreement, with transfers and/or adjustments to the Common Facilities
Ownership Shares of all affected Owners being accomplished pursuant to those
provisions.

(h)          The rights, title and interests of the Owners in and to the Common
Facilities and any and all portions thereof, as the same may exist from time to
time, shall be as provided for under this Agreement, and the covenants and
obligations herein shall inure to the benefit of, and shall be binding upon
their respective successors and assigns.

2.3          Adjustment Upon Transfer. Each Owner shall have the right to and
may cause an adjustment of its Ownership Share and Common Facilities Ownership
Share by transfer under Section 10.3 or 10.4, subject, however, to the receipt
of (i) an amendment or supplement hereto reflecting such adjustment and (ii)
appropriate releases of any encumbrance thereon and compliance with the
provisions of any security agreement related thereto, as contemplated in Section
10.2.

 

2.4

Additional Units.

(a)          KCPL may, at its sole discretion, cause or permit (i) the
construction and operation of an Additional Unit or Additional Units and all
facilities related thereto on the Initial Iatan Station Site, and (ii) the
relocation or modification of any of the facilities and property then included
in Iatan Unit 2 Facility and any solely-owned facilities then located on the
Initial Iatan Station Site for construction and operation of any such Additional
Unit and its related facilities; provided (A) that such construction and
operation will not unreasonably interfere with or materially impair the use of
the facilities and property then included in the Initial Iatan Station Site or
otherwise located on the Initial Iatan Station Site, or materially impair the
generation output of Unit 2 or materially increase the costs of owning and/or
operating Unit 2, (B) that, to the extent appropriate, proportional adjustments
of the Common Facilities Ownership Shares shall be made, by the Unit 2 Owners
pursuant to the formula in Section 2.2(g), to reflect the changed undivided
ownership interests of the Owners in the Common Facilities and the Initial Iatan
Station Site as capital transactions, subject to compliance with the applicable
provisions of any related security agreement contemplated in Section 10.2
hereof, (C) that the use of the Common Facilities by any Additional Units shall
not materially impair the generation output of Unit 2 or materially increase the
costs of owning and/or operating Unit 2 or the Common Facilities, and (D) that
all other costs thereof, including any such relocation or modification costs,
are borne by the owners of such Additional Unit(s). Notwithstanding the
provisions of Sections 15.6 and 15.9 of this Agreement, this Section 2.4(a)
shall not be deemed to amend Section 1.8 of the Iatan Unit 1 Ownership
Agreement.

(b)          Subject to any necessary regulatory or lender approval or release
of any applicable mortgage indenture, the proportional adjustments to be made in
such undivided ownership interests in the Common Facilities prior to the
construction of any Additional Unit shall be reflected by purchases and sales
(at the depreciated original cost thereof to the selling Owner, including any
allowance for funds used during construction or in the case of KEPCO or MJMEUC,
capitalized interest or other similar cost component) of such portions thereof
as will

 

 

- 15 -

 

 

21266434\V-1

 



 

result in the revised Common Facilities Ownership Shares of all Owners and the
owners of such Additional Unit in the Common Facilities as determined in a
manner consistent with the formula set forth in Section 2.2(g) taking into
account the owners of such Additional Unit.

(c)          Subject to any necessary regulatory or lender approval or release
of any applicable mortgage indenture, and if appropriate, the proportional
adjustments to be made in such undivided ownership interests in the Initial
Iatan Station Site, prior to the construction of any Additional Unit, shall be
reflected by purchases and sales (at the depreciated original cost thereof to
the selling Owner, including any allowance for funds used during construction
properly recorded on the books of such seller) of such portions thereof as will
adjust the Ownership Shares of the affected Owners, including the owners of such
Additional Unit, in proportion to their ownership interests in the Total Gross
Capacity, as related to the Initial Net Accredited Capacity, of all units
including the Nominal Gross Capacity of the Additional Unit to be constructed at
the Initial Iatan Station Site in proportion to (x) their resultant ownership
interests in those Common Facilities applicable to all four units contemplated
at the Initial Iatan Station Site, times (y) the number of units constructed at
the Initial Iatan Station Site including the Additional Unit then to be
constructed, divided by (z) four; provided that KCPL’s ownership interest in the
Initial Iatan Station Site shall also include those portions of the Initial
Iatan Station Site allocable to the remaining four units (i.e., exclusive of the
existing and the Additional Unit then to be constructed) at the Initial Iatan
Station Site.

(d)          It is intended that the Common Facilities for Unit 2 will not
include any facilities that are exclusively for any Additional Units. Facilities
that have no relation to a particular unit will not be allocated to the owners
of such unit.

(e)        Notwithstanding anything in this Section 2.4, neither MJMEUC nor
KEPCO shall be required to obtain an ownership interest in the Initial Iatan
Station Site.

2.5          Common Facilities Additions and Retirements After the Reciprocal
Conveyance Date.

(a)          The Management Committee shall cause to be made such property
additions to (whether in the nature of an operating, maintenance, or capital
expense) and retirements from the facilities and property constituting the
Common Facilities in the ordinary course of operation and ownership of the
Common Facilities as may, from time to time, be deemed by the Management
Committee to be necessary or desirable. Such additions and retirements shall be
set forth in the annual operating and capital budget to the extent practicable.

(b)          Each Owner shall pay for the cost of any such property addition
thereto or the expenses relating to the retirement therefrom in the same
percentage as its Common Facilities Ownership Share, in accordance with Article
XIV. The rights, titles and interests of any Owner in and to any such property
addition shall be proportionate to its Common Facilities Ownership Share.

 

 

 

- 16 -

 

 

21266434\V-1

 



 

 

(c)          Upon removal or retirement of any facilities or property included
in any portion of the Common Facilities and subject to compliance with the
applicable provisions of any related security agreement contemplated herein, the
Management Committee may either (i) divide or partition such removed or retired
facilities or property, or (ii) sell or otherwise dispose of such removed or
retired facilities or property and distribute the net proceeds thereof to or for
the account of the Owners in proportion to their respective Common Facilities
Ownership Shares.

(d)          If after the Commercial Operation Date, the Operator shall
determine that, in order to fully utilize the then current Net Generating
Capacity of Unit 1 and/or Unit 2 in compliance with any law, treaty, rule or
regulation of the United States, the States of Missouri or Kansas or any
instrumentality, agency or political subdivision of any thereof or any order or
other determination of, or stipulation under the jurisdiction of, any court or
administrative body of any thereof, or any determination of an arbitrator, it is
necessary or advisable to construct an addition, upgrade, refurbishment or other
change to the Common Facilities (any of the foregoing, an “Upgrade”) not
authorized pursuant to Section 2.5(a), then the Operator shall so notify each
member of the Management Committee in writing, shall develop a budget and plan
for effecting such Upgrade and shall consult with the Management Committee with
respect thereto. After such consultation, the Operator may proceed to construct
(or contract for the construction of) such Upgrade. It shall be the obligation
of the Owners to pay for the costs of such Upgrade in proportion to their Common
Facilities Ownership Shares within ten (10) days of presentation of an invoice
for such costs from time to time, and, upon completion thereof, the Owners’
rights, titles and interests therein shall be as provided under this Agreement.

ARTICLE III

 

Easements for Interconnection and Transmission Facilities

3.1          Interconnection and Transmission Facilities. Subject to the
approval of the Management Committee, which shall not be unreasonably withheld,
each Owner shall have the right to construct, install, own, operate, maintain,
repair and replace, at its own cost and expense, at, on, along, over, under and
across the Initial Iatan Station Site, such interconnection and transmission
facilities as are reasonably required (i) to enable it to deliver to its own
system the electric power and energy that it is entitled to receive from Unit 2,
(ii) to establish interconnections between its system and the systems of others,
and/or (iii) to connect separated portions of its own system facilities,
provided that such solely-owned interconnection and transmission facilities
shall be so installed, operated and maintained as not unreasonably to interfere
with or materially impair the use of Unit 1, Unit 2, any Additional Unit, the
Common Facilities, other generation facilities or any then existing facilities
located on the Iatan Station Site or the ultimate full utilization of any
thereof. To the extent any Owner exercises any rights under this Section, such
Owner shall indemnify the remaining Owners for any liability resulting from the
construction, installation, operation or retirement of interconnection and
transmission facilities. Any facilities built pursuant to this Section shall be
removed from the Iatan Station Site upon the retirement or abandonment of Unit 2
subject to any required RTO approval.

 

 

 

- 17 -

 

 

21266434\V-1

 



 

 

3.2          Relocations and Modifications. In the event an Owner proposes to
install and operate any such solely-owned interconnection and transmission
facilities hereunder that would require the relocation or modification of any
then existing facilities located on the Initial Iatan Station Site but would
otherwise meet the requirements of this Article, such Owner shall have the right
to cause such relocation or modification, provided (A) it will not materially
impair the generation output of Unit 2 or materially increase the cost of owning
and/or operating Unit 2 or materially impair or increase the costs of the use of
any existing interconnection and transmission facilities, and (B) all costs
associated with the relocation or modification are borne by such Owner.

3.3          Personal Property. All interconnection and transmission facilities
installed by an Owner at its own cost pursuant to the provisions of this Article
III shall be and remain the sole property of the Owner installing them; shall
not be a portion of Unit 1, Unit 2, the Common Facilities, Additional Units or
other generation facilities; shall, where practicable, be identified by
distinctive marking as the property of such Owner; and shall be deemed and
considered to be personal property in which such Owner has reserved the right to
remove the same at any time.

3.4          Exclusive Right, Title and Interest. No provision hereof shall give
to any other Owner or anyone claiming by, from, through or under such other
Owner any right, title or interest in any such solely-owned interconnection and
transmission facilities permitted by Section 3.1.

ARTICLE IV

 

Construction and Testing

4.1          Responsibility for Construction. Except as otherwise provided for
herein, KCPL shall have sole responsibility, to be discharged in accordance with
Good Utility Practice, for the planning, licensing, permitting, design,
construction and testing of Unit 2 and the Common Facilities Upgrades. KCPL will
use Commercially Reasonable Efforts to comply with all applicable requirements
of all applicable statutes and the rules and regulations of such regulatory
agencies as shall have competent jurisdiction over the planning, permitting,
design, licensing, construction and testing of Unit 2. KCPL shall not be liable
or responsible for any failure to perform hereunder where such failure to
perform is caused by or is a result of Force Majeure. KCPL agrees that prior to
making any discretionary design changes, as distinguished from design changes
required for reliability purposes or by law, that are expected to increase Cost
of Construction by $25 million or more, KCPL will submit said proposed change to
a vote of the Management Committee.

4.2          Responsibility for Interconnection Facilities. Aquila shall be
responsible for (and shall use its Commercially Reasonable Efforts to complete
in sufficient time to support the In-Service Operation Date) easement
acquisition, development and construction of a 161 kV double circuit
transmission line loop to interconnect the Iatan Station Site to the Platte
City-Stranger Creek transmission line. This will also include but not be limited
to relocation of the existing Iatan to St. Joseph, Missouri 345 kV line and any
other transmission modifications as

 

 

- 18 -

 

 

21266434\V-1

 



 

specified by the interconnection agreement. All such facilities to be
constructed by KCPL and/or Aquila are referred to herein as the “Interconnection
Facilities.” KCPL will be responsible for interconnecting as specified in the
interconnection agreement to the Iatan 345 kV bus for Units 1 and 2. The Aquila
scope of work described herein shall be part of the Cost of Construction to the
extent the costs associated with constructing the Interconnection Facilities are
required by the interconnection agreement. Aquila shall coordinate all
construction activities with KCPL, including transmission line and substation
scope. Aquila shall not be liable or responsible for any failure to perform
hereunder where such failure to perform is caused by or is a result of Force
Majeure. The costs of the Interconnection Facilities, as well as any
transmission credits with respect to the Interconnection Facilities, shall be
allocated among the Owners in proportion to their Common Facilities Ownership
Shares.

4.3          In-Service Operation Date. Subject to the terms and conditions of
this Agreement, KCPL will use its Commercially Reasonable Efforts to have Unit 2
operating by the Estimated In-Service Operation Date.

4.4          Construction Power. Construction power used in connection with
construction of Unit 2 shall be provided by Aquila’s St. Joseph Light and Power
Division under the applicable retail rate schedules or a special contract.
Notwithstanding the foregoing, however, each of the Owners shall have the option
to self-supply its share of construction power to the extent permitted by law.

4.5          Site Representative. During the period from the Closing Date until
a reasonable interval (not to exceed one hundred eighty (180) days) after the
In-Service Operation Date, each Owner, at its expense, shall have the right to
locate an employee (a “Site Representative”) at the Iatan Station Site to
monitor Unit 2 construction. The Site Representative of a particular Owner may
elect to be on-site either full time or part time at such particular Owner's
discretion, provided such Site Representative agrees to inform the Operator of
its presence on site and agrees to comply with all safety, security and other
construction or operational rules and regulations applicable to personnel at the
Iatan Station Site. Should an Owner desire to use a non-employee as its Site
Representative, said Owner shall notify the Operator in writing of its desire to
use a non-employee as its Site Representative. The written notification shall
identify the individual that the Owner proposes to use as Site Representative,
the company with which the non-employee is associated, the nature of the
relationship between the Owner and its proposed non-employee representative and
his or her company. The Operator shall have the right to reasonably reject the
proposed non-employee representative, either the individual proposed to serve as
Site Representative or the company with which the proposed non-employee Site
Representative is associated. The Operator shall respond to an Owner’s request
to use a non-employee Site Representative within thirty (30) days after
receiving written notification. From the period from the Closing Date until a
reasonable time (consistent with the demobilization of KCPL’s construction
activities and in any event not to exceed six months) after the In-Service
Operation Date, the Operator will provide, at no charge, a suitable area for
trailers or other temporary space in the vicinity of other construction trailers
on site, for such Owners to occupy, it being understood that Owners choosing to
have a Site Representative shall be responsible for any and all costs (including
utilities, employee compensation and benefits, and

 

 

- 19 -

 

 

21266434\V-1

 



 

facilities) of doing so; after the In-Service Operation Date and during the life
of Unit 2, the Operator will make reasonable accommodations for the Site
Representative at the sole cost of the requesting Owner. The Operator will also
provide the Site Representative the opportunity for reasonable access to
discussions regarding the modification, operation and maintenance of the Iatan
Unit 2 Facility. Each Owner shall cause its Site Representative to comply with
all safety, security and other construction regulations imposed by the Operator
on personnel at the Iatan Station Site. Each Owner having a Site Representative
hereby agrees to indemnify, defend and hold harmless each other Owner (an
“Indemnified Owner”) against, and agrees to hold each Indemnified Owner harmless
from, any uninsured claims, damages, liabilities, liens, losses or other
obligations whatsoever incurred or suffered by an Indemnified Owner (together
with reasonable costs and expenses, including reasonable fees and disbursements
of counsel relating thereto) arising out of any action, inaction or activity
relating to an Owner’s Site Representative that results in liability of any
sort. No Site Representative shall have the authority to direct contractor work
or the Operator’s operations and shall in no way obstruct, impend, or cause
delay to any work or operations on site.

 

4.6

Reporting.

(a)          During the construction period, from Closing through the Commercial
Operation Date, the Operator shall report (monthly) on the status of
construction and provide the other Owners with changes to budget and schedule on
a monthly basis. Similarly, any other Owner with a project responsibility
(including Aquila as provided for in Section 4.2 above) shall have the same
obligation with respect to the other Owners.

(b)          During the construction period, from Closing through the Commercial
Operation Date, the Operator shall make available to the other Owners copies of
all monthly reports provided to the Operator from contractors and
sub-contractors. Similarly, any other Owner with a project responsibility
(including Aquila as provided for in Section 4.2 above) shall have the same
obligation with respect to the other Owners. KCPL, and where appropriate other
Owners, shall make available (and provide to Owners as requested) copies of
planning studies, design and construction specifications, and contracts; and
when practicable shall do so in time for Owners to comment before decisions are
made.

(c)          Notwithstanding this Section 4.6, the duty to disclose documents is
limited by Article XVII.

4.7          Prevailing Wage. All contracts for the construction and
installation of all or any part of the Iatan Unit 2 Facility and Common
Facilities Upgrades shall contain a stipulation to the effect that (1) not less
than the prevailing hourly rate of wages shall be paid to all workmen performing
under the contract as provided in Sections 290.210 to 290.340, RSMo (the
“Prevailing Wage Act”), (2) the contractor shall forfeit as a penalty to MJMEUC
(or, if MJMEUC is not a party to the construction contract, to KCPL on behalf of
MJMEUC) ten dollars for each workman employed or such other statutory penalty
that may be in effect, for each calendar day, or portion thereof, such workman
is paid less than the stipulated rates for any work done under said contract,
(3) the contractor shall, before receiving final payment, provide

 

 

- 20 -

 

 

21266434\V-1

 



 

to MJMEUC (or, if MJMEUC is not a party to the construction contract, to KCPL on
behalf of MJMEUC) an affidavit stating that the contractor has complied with the
provisions of the Prevailing Wage Act, and (4) the contractor shall ensure that
all its subcontractors also comply with the foregoing requirements. Each
contractor’s and subcontractor’s bonds shall guarantee the faithful performance
of these provisions.

ARTICLE V

 

Management and Operation of the Iatan Unit 2 Facility

5.1          Management Committee. All policies relating to the management,
operation and maintenance of the Iatan Unit 2 Facility, the Common Facilities
and the Iatan Station Site shall be determined and administered by a management
committee consisting of two representatives of each Owner (the “Management
Committee”). The Management Committee will act and operate Unit 2 in accordance
with the Certificates of Public Convenience and Necessity. An appropriate
corporate officer of each Owner shall designate, from time to time, its two
representative members to serve on the Management Committee, at least one of
whom shall be vested with decision-making authority. Such designation shall be
by written notice to the other Owners. Prior to the In-Service Operation Date,
the Management Committee shall meet not less often than monthly and after the
In-Service Operation Date, the Management Committee shall meet not less often
than quarterly, unless Owners mutually agree to change the meeting schedule.
Meetings of the Management Committee may be conducted by telephone conference.
To the extent possible and where appropriate, the Management Committee will
coordinate the meetings of the Iatan Unit 2 Management Committee with the
meeting of the Iatan Unit 1 Management Committee. The Management Committee shall
approve five-year maintenance schedules and budgets, which shall be prepared on
an annual basis and submitted to the Management Committee by the Operator by
October 1 of each year, or as soon as practicable thereafter, as further
provided in Section 6.5.

 

5.2

Management Committee Action.

(a)          The Management Committee shall determine and administer policies
and take all other action relating to the management, operation and maintenance
of the Iatan Unit 2 Facility, the Common Facilities and the Iatan Station Site
by the vote of the Owners expressed through their respective representatives on
the Management Committee. Each Owner shall have a vote on the Management
Committee equal to its Ownership Share, in the case of decisions related to the
Iatan Unit 2 Facility, and equal to its Common Facilities Ownership Share, in
the case of decisions related to the Common Facilities or the Iatan Station
Site. Except as specified in Section 5.5(d), the vote of an Owner or Owners
whose Ownership Shares or Common Facilities Ownership Shares (as applicable)
constitute a simple majority shall be necessary and sufficient for action to be
taken by the Management Committee.

(b)          With regard to annual budgets (both (i) operation and maintenance
and (ii) capital), should a Management Committee vote on either budget yield the
result of KCPL “for” and all other Owners “against,” each Owner voting against
shall have ten (10) business days to

 

 

- 21 -

 

 

21266434\V-1

 



 

submit in writing its concerns with KCPL’s budget proposal and what
modifications it would recommend to make the proposed budget acceptable. KCPL
shall review these recommendations. After consideration KCPL will either submit
a revised budget, or inform the Owners that the previously submitted budget will
become effective. Should a revised budget be submitted, KCPL will convene the
Owners via telephone or e-mail for a vote of the Management Committee on the
revised budget. This process will only be completed once in a budget year.

(c)          Except for the rights contained in Section 3.1 of this Agreement,
the Management Committee shall have the right, in its sole discretion, to
prevent any lessee from taking any action as a result of its leasehold right to
possession of any portion of the Unit 2 Site or the Nower Property.

(d)          The Management Committee shall not have authority to modify or take
any action inconsistent with any provision of this Agreement. Any cost or
expense incurred by an Owner’s Management Committee representative in connection
with duties of such representative shall be borne and paid by the Owner
represented by the representative.

 

5.3

Operator.

(a)          Each Owner hereby authorizes KCPL to act (and KCPL agrees to act)
as the exclusive operator to perform (in such capacity, the “Operator”), through
KCPL’s own employees, agents, servants and contractors, all such functions
(including, without limitation, the entry into contracts for the benefit of the
Owners) as may be required for the actual design, permitting, development,
procurement, construction, operation and maintenance of the Iatan Unit 2
Facility, the Common Facilities and the Iatan Station Site, subject, however, to
the direction and control of the Management Committee. The Operator shall at all
times perform its duties in accordance with Good Utility Practice; provided,
however, and notwithstanding any other provision in this Agreement to the
contrary, the Operator shall not be liable to any other Owner for any loss,
cost, damage or expense incurred by such Owner as a result of any action or
failure to act by the Operator unless the Operator’s action or failure to act is
determined to have been gross negligence or willful misconduct. Each Owner
understands and agrees that the Operator shall have the sole discretion to
manage its employees, agents, servants, and contractors on a day-to-day basis to
accomplish needed work in the normal course of business. The Operator shall be
responsible for the administration and enforcement of all contracts relating to
the construction, ownership and operation of the Iatan Unit 2 Facility and
Common Facilities; provided, however, that when requested by the Operator, the
other Owners shall reasonably assist the Operator with these responsibilities.
Although the Operator shall not be entitled to a management fee under this
Agreement, each Owner shall pay its proportionate share of the Operator’s total
reasonable costs, including administrative overhead and taxes, incurred while
performing its duties as Operator for Unit 2 in proportion to the Owners’
Ownership Share and for the Common Facilities in proportion to the Owners’
Common Facilities Ownership Shares as set forth in the Accounting Manual
attached hereto as Exhibit J.

(b)          Upon written notice to the Operator, the Owner with the next
greatest Ownership Share which has the financial capability to act as Operator
may, at its option,

 

 

- 22 -

 

 

21266434\V-1

 



 

forthwith become, and assume the duties of, Operator hereunder in the stead of
the existing Operator if at such time (i) the Management Committee has not
elected a new Operator from among the Owners of Unit 2; (ii) either (A) the
Operator shall have filed a petition commencing a voluntary bankruptcy case
under Section 301 of Title 11 of the United States Code (the “Bankruptcy Code”)
or shall have had filed against it a petition commencing an involuntary
bankruptcy case under Section 303 of the Bankruptcy Code and such involuntary
petition shall remain undismissed for a period of ninety (90) days, or KCPL’s or
any other Owner’s Ownership Share shall have been seized and held by any
governmental authority having jurisdiction (any of the foregoing, an “Insolvency
or Seizure”) or (B) the Operator is in Default under Section 6.6 and such
Default has not been cured within the applicable cure period; and (iii) such
other Owner is not then the subject of an Insolvency or Seizure. KCPL shall
automatically be redesignated and assume the full functions of Operator upon
emerging from or otherwise curing the Insolvency or Seizure or Default that gave
rise to KCPL’s removal as Operator. The Operator acting during any Insolvency or
Seizure or Default of KCPL shall not have the right or power to replace the then
current plant personnel with the acting Operator’s employees so long as KCPL’s
plant personnel continue to work productively and in sufficient numbers to
maintain Unit 2’s and the Common Facilities’ operations without material
impairment; in such event Owners shall continue to pay to KCPL the Owners’
proportionate shares of the costs associated with such plant personnel as though
KCPL were continuing to act as Operator. The acting Operator shall abide by, and
shall not violate, any provision of any collective bargaining agreement KCPL has
entered into with its employees; nor shall the acting Operator take any action
that will materially impair the generation output or materially increase the
cost of owning and/or operating any generation asset owned by KCPL. The acting
Operator shall be responsible for the administration and enforcement of all
existing contracts relating to the construction, ownership and operation of the
Iatan Unit 2 Facility, the Common Facilities and the Iatan Station Site;
provided, however, that when requested, the other Owners shall reasonably assist
the acting Operator with these responsibilities, and KCPL will assist the acting
Operator in any manner reasonably requested.

(c)          Contracts covering design, engineering, procurement, construction
and installation of all or any part of the Iatan Unit 2 Facility and/or the
Common Facilities Upgrades and all other contracts relating to procurement,
operation and maintenance, including contracts for the acquisition of materials,
inventories, supplies, spare parts, equipment, fuel or services, shall be
executed solely by the Operator. Each Owner shall be severally and not jointly
liable for its Ownership Share and/or Common Facilities Ownership Share of all
amounts payable under all such contracts, including taxes. In the event that any
Owner advances a proportion of any such funds in excess of its Ownership Share
and/or Common Facilities Ownership Share under any such contract, such Owner
shall have a right of contribution from each Owner that has made payments that
are proportionately less than its Ownership Share and/or Common Facilities
Ownership Share.

(d)          The Operator shall have the authority and responsibility to execute
and, where appropriate, will make coordinated filings with all regulatory
agencies having jurisdiction, of all such applications, amendments, reports and
other documents and filings as shall be required in or in connection with the
licensing and other regulatory matters with respect to the

 

 

- 23 -

 

 

21266434\V-1

 



 

Iatan Unit 2 Facility and the Common Facilities; provided, however, that each
Owner shall be responsible for obtaining all required approvals and
authorizations relating to its participation in the Iatan Unit 2 Facility and
the Common Facilities and to its performance of this Agreement.

(e)          The Operator shall give prompt notice to each of the other Owners
of all material claims instituted or threatened against the Operator or any
Owner, or any litigation initiated by the Operator relating to the construction,
ownership or operation of the Iatan Unit 2 Facility and/or the Common
Facilities. If requested by any Owner, the other Owners agree to enter into a
joint defense agreement with terms and conditions sufficient to preserve (to the
extent permitted by applicable law) the attorney-client privilege and/or work
product protections for shared information and cooperation in connection with
any such claim. The Owners shall cooperate in the defense or prosecution of any
such claim. All decisions in connection with any legal actions shall be made by
the Management Committee.

(f)           In performing its responsibilities, as set forth herein, the
Operator shall (i) carry out the provisions of this Agreement in accordance with
Good Utility Practice and may not enter into transactions with its affiliates
unless the terms of such agreements are at least as favorable to the Owners as
those that would be negotiated between unrelated third parties in a similar
agreement, and (ii) use its Commercially Reasonable Efforts to secure,
administer and enforce contracts for the construction of the Iatan Unit 2
Facility and Common Facilities Upgrades in a manner to achieve Commercial
Operation in accordance with a completion schedule and budget established by,
and as amended from time to time by, the Management Committee, and (iii) provide
the Owners with their proportionate benefits, or the monetary equivalent
thereof, received by the Operator that arise from or are associated with costs
paid by the Owners hereunder. The Operator shall also consult with the Owners
with respect to any anticipated material delays in the completion schedule or
increases in the construction budget. In no event shall any failure by the
Operator to follow Good Utility Practice give any Owner cause for a private
cause of action, unless such failure constitutes gross negligence or willful
misconduct.

(g)          Operator shall, except as otherwise provided in Article XVII,
furnish to any Owner such information and copies of such documents and records
as such Owner may reasonably request from time to time concerning any aspect of
the construction, ownership and operation of the Iatan Unit 2 Facility and the
Common Facilities to the extent they impact Unit 2. Should the Operator deem
that the request for information is unreasonable, the Operator shall provide
access to such information and the requesting Owner shall be allowed to bring in
such copying equipment as necessary to make such copies as the Owner desires.
Said Owner shall be solely responsible for the costs associated with such
reproduction effort, including the Operator’s personnel assigned to ensure that
the originals are not damaged, lost or misfiled throughout this process.

(h)          After the In-Service Operation Date, the Operator shall provide
monthly reports to the Owners on fuel supply, operation and maintenance,
environmental status or issues, monthly or quarterly Continuous Emission
Monitoring System data and allowance consumption data.

 

 

 

- 24 -

 

 

21266434\V-1

 



 

 

(i)           The Operator will act and operate Unit 2 in accordance with the
Certificates of Public Convenience and Necessity.

 

5.4

Unit 2 Facility Additions and Retirements.

(a)          The Management Committee shall cause to be made such property
additions to (whether in the nature of an operating, maintenance, or capital
expense) and retirements from the facilities and property constituting the Iatan
Unit 2 Facility in the ordinary course of operation and ownership of the Iatan
Unit 2 Facility as may, from time to time, be deemed by the Management Committee
to be necessary or desirable. Such additions and retirements shall be set forth
in the annual operating and capital budget to the extent practicable. Each Owner
shall pay its proportionate share of costs associated with any such property
additions or retirements.

(b)          Each Owner shall pay for the cost of any such property addition
thereto or the expenses relating to the retirement therefrom in the same
percentage as its Ownership Share, in accordance with Article XIV. The rights,
titles and interests of any Owner in and to any such property addition shall be
proportionate to its Ownership Share.

(c)          Upon removal or retirement of any facilities or property included
in any portion of the Iatan Unit 2 Facility and subject to compliance with the
applicable provisions of any related security agreement contemplated herein, the
Management Committee may either (i) divide or partition such removed or retired
facilities or property, in which case each Owner shall be responsible for the
disposition thereof at its own cost, or (ii) sell or otherwise dispose of such
removed or retired facilities or property and distribute the net proceeds
thereof to or for the account of the Owners in proportion to their respective
Ownership Shares.

 

5.5

Damage, Destruction or Condemnation.

(a)          If a portion of Unit 2 should be damaged, destroyed or condemned,
the Management Committee shall vote on whether to repair, restore or reconstruct
the damaged, destroyed or condemned facilities.

(i)           If the Management Committee shall elect to repair, restore, or
reconstruct Unit 2 and the estimated cost of doing so is less than or equal to
$650,000,000 (as adjusted for inflation from the Closing Date based on the
Implicit Price Deflator for Gross Domestic Product (with year 2000 = index
number 100), published quarterly by the Bureau of Economic Analysis of the
United States Department of Commerce or, if no such data is published by such
bureau, such successor or replacement index as may be reasonably selected by the
Management Committee) in excess of the insurance proceeds available for repair,
restoration or reconstruction, the Owners shall apply their Ownership Shares of
Unit 2 insurance proceeds and shall fund their respective Ownership Shares of
the additional costs of repair, restoration or reconstruction. Such repair,
restoration or reconstruction shall be managed by KCPL in the same manner, and
subject to the same terms, as the original construction of Unit 2 hereunder.

 

 

 

- 25 -

 

 

21266434\V-1

 



 

 

(ii)          If the Management Committee shall elect to repair, restore, or
reconstruct Unit 2 and the estimated cost of doing so is greater than
$650,000,000 (as adjusted for inflation from the Closing Date based on the
Implicit Price Deflator for Gross Domestic Product (with year 2000 = index
number 100), published quarterly by the Bureau of Economic Analysis of the
United States Department of Commerce or, if no such data is published by such
bureau, such successor or replacement index as may be reasonable selected by the
Management Committee) in excess of the insurance proceeds available for repair,
restoration or reconstruction, the Owners voting to repair, subject to any
necessary regulatory or lender approval and release of any applicable mortgage
indenture, may then purchase the dissenting Owners’ Ownership Shares at the
depreciated original cost, including allowance for funds used during
construction, or in the case of KEPCO or MJMEUC, capitalized interest or other
similar cost component, minus the Owner’s pro-rata share of any Unit 2 insurance
proceeds, plus the dissenting Owner’s outstanding prepaid Ground Lease rental
payments, if any. If multiple Owners elect to purchase the dissenting Owners’
Ownership Shares, said shares shall be sold pro rata based on the purchasing
Owners’ then-current Ownership Shares, unless they agree on a different method
of allocation. If the Owners favoring repair do not purchase the dissenting
Owner’s share at the above-described price, then the dissenting owner may either
(A) forfeit its share and receive its pro-rata share of any insurance proceeds
or (B) contribute its pro-rata share of the insurance proceeds and remain an
Owner at a reduced Ownership Share.

(b)          If (i) all or any part of the Common Facilities shall be damaged,
destroyed or condemned; and (ii) (A) Unit 1 or one or more Additional Units is
then operating or, following repair, restoration or reconstruction of the Common
Facilities and/or such unit or units, would be capable of operating, or (B) Unit
2 has not been damaged, or the Management Committee has elected to repair,
restore or reconstruct Unit 2, then it shall be the obligation of the owners of
such unit or units that are operating or capable of operating (“Operable
Unit(s)”) to repair, restore or reconstruct the damaged, destroyed or condemned
Common Facilities and to pay the costs thereof in proportion to their ownership
interests in such Operable Unit(s).

(c)          In the event that all or any part of the Common Facilities shall be
damaged, destroyed or condemned and they will not be repaired or reconstructed
pursuant to Section 5.5(b) above, the proceeds from any insurance or
condemnation award related to the Common Facilities shall be distributed to or
for the account of such Owners in proportion to their Common Facilities
Ownership Shares, and the remaining facilities shall be disposed of by the
Owners in a manner as may then be mutually agreed by them and the net proceeds
therefrom shall be distributed to or for the account of the Owners in proportion
to their Common Facilities Ownership Shares, all subject to the liens of any
encumbrance and the provisions of any related security agreement contemplated in
Section 10.2. If all or a portion of the Common Facilities are rebuilt, but the
Owners have determined that Unit 2 will not be rebuilt, then the Owners agree
that the insurance proceeds derived from any casualty or loss shall be used to
reconstruct the Common Facilities, and shall be applied to the extent the Common
Facilities are used to serve Unit 1 or any Additional Unit. In such event, the
Unit 1 Owners (if Unit 1 shall be the sole remaining unit), or the owners of the
remaining operating coal-fired units shall purchase the Common Facilities,
subject to any necessary regulatory or lender approval and release of any
applicable mortgage indenture and only to the extent they are necessary to
operate the remaining

 

 

- 26 -

 

 

21266434\V-1

 



 

coal-fired units, from those Owners that will no longer have an ownership
interest in any remaining coal-fired units on the Initial Iatan Station Site at
a purchase price equal to the depreciated original cost, plus any allowance for
funds used during construction or in the case of KEPCO or MJMEUC, capitalized
interest or other similar cost component.

(d)          Unless approved by a majority of the Management Committee other
than the Operator, the Operator shall not sell or otherwise dispose of any
facilities pursuant to this Section 5.5 to an affiliate except for a cash price
equal to the fair market value of such facilities or property as determined by
an independent appraisal.

(e)          If the Management Committee determines not to repair, restore or
rebuild any damage to Unit 2, then the Owners shall be pro-rata responsible for
removal costs necessitated by the damage to Unit 2, which may be paid out of
proceeds from the Unit 2 insurance.

ARTICLE VI

 

Capacity and Energy Entitlements; Financial Obligations; Access to Information;

Defaults; Emissions Allowance Credits; Regional Transmission Organizations

6.1          Capacity Entitlement. Subject to the other terms and conditions of
this Agreement, each Owner shall be entitled to the electrical capacity of
Unit 2 (as determined from time to time by the Operator and applicable rules of
the reliability region, but not in excess of that then permitted by law) in
proportion to its Ownership Share at such time, and it hereby acknowledges that
it has no right to any capacity in excess of such amount.

6.2          Energy Entitlement. Subject to the other terms and conditions of
this Agreement, each Owner (a) shall be entitled at any time to schedule and
have the right to receive electrical energy from Unit 2 at a rate not in excess
of its Ownership Share of the Net Generation Output of electrical energy of
Unit 2 and (b) if so requested in writing by the Operator, shall schedule and
receive energy from Unit 2 at a rate not less than its Ownership Share of the
Minimum Operable Capacity of Unit 2 (as determined by the Operator, but not less
than that then permitted by law) at such time. Net Generation Output of Unit 2
shall be measured at the metering point for interconnection as defined by the
SPP.

6.3          Test Energy. Each Owner shall be entitled to all available test
energy generated by Unit 2 in proportion to such Owner’s Ownership Share at such
time. Regardless of whether an Owner accepts or receives any such test energy,
each Owner shall be responsible for its Ownership Share of any costs, expenses
or penalties resulting from the generation of test energy attributable to the
Owner’s participation in any regional transmission organization or power pool
that oversees or controls the dispatch of the Owner’s capacity and energy from
Unit 2, including, but not limited to, energy imbalance charges and/or credits,
uninstructed deviation penalties, less charges and uplift charges and/or
credits.

6.4          Financial Obligations. On or after the Closing Date and within ten
days of receipt of invoice from the Operator, each Owner (other than KCPL) shall
pay its Ownership Share of

 

 

- 27 -

 

 

21266434\V-1

 



 

the Cost of Construction incurred by KCPL as of the Closing Date, plus any
interest charges or accumulated allowance for funds used during construction
with respect to Cost of Construction incurred as of the Closing Date, all as
reflected on said invoice. Thereafter, each Owner shall pay in accordance with
the Construction Period Cash Flow Memorandum or the Operating Period Cash Flow
Memorandum (as applicable) unless otherwise provided.

For the purposes of this Section 6.4, except as otherwise provided, expenditures
shall not be deemed to include (i) interest charges on borrowed funds, income
taxes, and property, business and occupation taxes of each Owner, which shall be
borne entirely by such Owner, and (ii) depreciation, amortization and allowances
for funds used during construction.

 

6.5

Access to Information.

(a)          Subject to Article XVII and pursuant to Section II of the
Accounting Manual, each Owner shall have the right to inspect and audit the
books and records of the Operator as they relate to the charges surrounding the
Iatan Unit 2 Facility and Common Facilities. KCPL or the Operator shall keep
complete and accurate records regarding Cost of Construction and Cost of
Operation of Unit 2 and Common Facilities and will make available for Owners’
inspection and audit all records regarding Cost of Construction and Cost of
Operation of Unit 2 and Common Facilities sufficient to allow Owners to
determine that such costs and expenditures imputed to Unit 2 or the Common
Facilities by KCPL under this and other ancillary agreements are accurate.

(b)          The Operator shall make Commercially Reasonable Efforts to provide
operating, maintenance, and capital budgets to each Owner for the upcoming
five-year period by October 1 of each year, or as soon as practicable
thereafter.

(c)          To the extent reasonably practicable, by October 1 of each year,
the Operator shall provide a schedule of planned maintenance outages to the
Owners. Changes to such schedule shall be provided to the Owners, to the extent
reasonably practicable, at least six (6) months prior to a scheduled outage. The
Operator shall communicate as soon as practicable any changes to the outage
schedule that occur within the six-month window, and the Operator will make a
reasonable effort to minimize the impact of the change on all of the Owners.

(d)          In addition to the foregoing, the Operator shall notify the Owners
in a timely manner of all significant events the Operator deems material to the
construction and/or operation of Unit 2 and/or the Common Facilities.

 

6.6

Default.

(a)          Prior to the In-Service Operation Date, an Owner shall be in
default if such Owner should:

(i)           fail or be unable, for any reason whatsoever, within ten (10) days
following written notice of delinquency to such Owner by the Operator, to make
or cause to be made any payment owing hereunder for or on account of the
construction of the Iatan Unit 2

 

 

- 28 -

 

 

21266434\V-1

 



 

Facility or the Common Facilities Upgrades, provided, however, that the Operator
will first draw on such Owner’s letter of credit provided under Section 8.1(d),
and if sufficient funds are available under the letter of credit, then the draw
shall be deemed to cure the payment breach without further action on the part of
the Owner so long as the amount available for drawing under such letter of
credit is replenished to the amount required under Section 8.1(d) within ten
(10) days of each such drawing;

(ii)          be in breach of any other obligation hereunder (“Non-Financial
Default”) for a period of ten (10) days or more after notice thereof by the
Operator or, if the Operator is in breach, by any other Owner; provided,
however, such Owner or Operator will not be in default for a Non-Financial
Default which does not materially affect the other Owners or construction of
Unit 2 or the Common Facilities Upgrades, if the Owner or Operator makes
diligent and continuous efforts to cure the breach and cures the breach within
thirty (30) days of the notice of Non-Financial Default;

(iii)         admit in writing its inability to pay its debts generally as they
become due or shall make a general assignment for the benefit of its creditors,
or shall consent to the appointment of a receiver for the whole or any part of
its utility assets; or shall be subject to an Insolvency or Seizure; or an
adjudication order, judgment or decree shall be entered by any court or
regulatory body of competent jurisdiction appointing, without such Owner’s
consent, a receiver for the whole or any substantial part of its assets and such
adjudication order, judgment, decree, or order shall not be vacated or set aside
or stayed within ninety (90) days after the entry thereof; or

(iv)         be in default, under any mortgage, deed of trust, or other
instrument under which a lien or other security interest has been granted or
will be acquired in all or any part of such Owner’s ownership interest in the
Iatan Unit 2 Facility if such default has not been waived by the affected
creditor or cured within the applicable period for such default under such
mortgage, deed of trust or other instrument. This provision shall not apply to
KEPCO to the extent that KEPCO is then a borrower of RUS or RUS then guarantees
or insures any loan to KEPCO.

(b)          After the In-Service Operation Date, an Owner shall be in default
if such Owner should fail or be unable, for any reason whatsoever, within ten
(10) days following notice of delinquency to such Owner, to make or cause to be
made any payment due hereunder or shall fail to provide the required Emission
Allowances pursuant to Section 6.8.

(c)          If, prior to the In-Service Operation Date, any Owner is in default
pursuant to Section 6.6(a), then the Operator shall provide written notice
thereof to all of the Owners. Such notice shall set forth in reasonable detail
the name of the defaulting Owner, any amounts unpaid, and the date of such
default. Within ten (10) days of receipt of such notice, each non-defaulting
Owner may, by written notice to the other Owners, elect to fund all or a portion
of the defaulting Owner’s share of the costs to complete construction of the
Iatan Unit 2 Facility and Common Facility Upgrades in exchange for an increase
in its Ownership Share pursuant to this Section 6.6(c). If multiple
non-defaulting Owners so elect, the portions they fund shall be

 

 

- 29 -

 

 

21266434\V-1

 



 

allocated pro rata based on their then-current Ownership Shares, unless they
agree on a different allocation. If the defaulting Owner is in payment default
under Section 6.6(a)(i) and if voluntary elections are not sufficient to fully
cover the defaulting Owner’s payment obligations, all non-defaulting Owners
shall be required to fund their pro-rata shares based on their then-current
Ownership Shares, unless they agree on a different allocation. The defaulting
Owner’s remaining Ownership Share in the Iatan Unit 2 Facility (and its
corresponding entitlements to capacity and energy) shall, upon implementation of
this Section 6.6(c), be irrevocably limited to the percentage thereof as is
equal to the ratio of (a) the payments made by the defaulting Owner to (b) one
hundred twenty-five percent (125%) of the total Iatan Unit 2 Facility
construction expenditures of the Owners, exclusive of any allowance for funds
used during construction and upon completion of the Iatan Unit 2 Facility the
defaulting Owner shall remain subject to each of the provisions of this
Agreement with respect to its reduced Ownership Share therein. The respective
Ownership Shares (and their respective entitlements to capacity and energy) and
the Common Facilities Ownership Shares of all affected Owners shall adjust
automatically and proportionately to reflect the defaulting Owner’s decreasing
Ownership Share and the non-defaulting Owners’ increasing Ownership Shares as
and to the extent that additional construction expenditures are made or caused
to be made by each non-defaulting Owner for completion of the Iatan Unit 2
Facility and the Common Facility Upgrades. If an Owner remains in default under
Section 6.6(a) for a period of three consecutive calendar months, (i) the
Operator may (but shall not be obligated to) cease making further demands on
such defaulting Owner and (ii) the Ownership Share of such defaulting Owner
shall continue to be irrevocably reduced as provided in this paragraph. Any
defaulting Owner under this Section 6.6(c) shall forthwith, and without further
demand, execute and deliver to KCPL for filing in the Recorder of Deeds for
Platte County, Missouri, such conveyances, termination agreements, or other
documentation or instruments as KCPL deems reasonably necessary and appropriate,
including any instrument as may be appropriate to fully convey and vest in the
remaining Owners the revised Ownership Shares in Unit 2 and/or Common
Facilities, free and clear of all liens, claims, and encumbrances except as
otherwise provided by this Agreement, together with such assignments and other
releases or certificates as may be necessary to accomplish a reallocation of the
Ownership Shares under this Agreement and any ancillary agreement.

(d)          If on or after the In-Service Operation Date, any Owner is in
default pursuant to Section 6.6(b), upon written notice by the Operator to such
defaulting Owner, such Owner shall not be entitled to schedule or receive any
energy from Unit 2 during the continuance of such default; and during the
remaining period of any such default (i) the defaulting Owner’s energy shall be
sold by the Operator to pay the defaulting Owner’s allocation of the monthly
operating costs, including the cost of Emission Allowances, of the Iatan Unit 2
Facility. In the event that such energy sales result in revenues in excess of
the defaulting Owner’s arrearage, the Operator shall return to the defaulting
Owner ninety percent (90%) of such excess revenues net of projected or actual
taxes owed or expected as a result of exercising this remedy. The Operator shall
retain the remaining excess revenues as an administrative fee. The Operator
shall not be liable for any failure to maximize the revenues from such energy
sale or to account to the defaulting Owner therefor. In the event that either
the revenue from such sales is less than the defaulting Owner’s arrearage for
more than three (3) consecutive months, or the defaulting Owner remains in
default for more than three (3) consecutive months (during which time a

 

 

- 30 -

 

 

21266434\V-1

 



 

defaulting Owner may cure the default), then the defaulting Owner shall offer to
sell, subject to any necessary regulatory or lender approval and release of any
applicable mortgage indenture, its Ownership Share to KCPL at depreciated
original cost plus allowance for funds used during construction (or as to KEPCO
or MJMEUC, its capitalized interest or other similar cost component), along with
its proportionate interest in the Common Facilities (“Defaulted Shares”). Should
KCPL elect not to acquire all of the Defaulted Shares, the other non-defaulting
Owners may, subject to any necessary regulatory or lender approval and release
of any applicable mortgage indenture, elect to acquire the Defaulted Shares of
the defaulting Owner in proportion to their respective Ownership Shares at the
defaulting Owner’s depreciated original cost plus allowance for funds used
during construction (or as to KEPCO or MJMEUC, its capitalized interest or other
similar cost component), each of which shall be defined as a “Voluntary
Acquisition Election” under this Agreement Succeeding Voluntary Acquisition
Elections for any remaining Defaulted Shares may continue until no Defaulted
Shares remain. To the extent Defaulted Shares remain after all Voluntary
Acquisition Elections, the non-defaulting Owners will be required to acquire the
remaining Defaulted Shares pro-rata according to their respective Ownership
Shares prior to the default, subject to any necessary regulatory or lender
approval and release of any applicable mortgage indenture. The non-defaulting
Owners shall not be obligated to accept a cure of a default by a defaulting
Owner under this subparagraph (d) after the defaulting Owner has been in default
for three consecutive months. If one year elapses after the date the Operator
initially sells a defaulting Owner’s energy to pay the defaulting Owner’s
allocation of monthly operating expenses and the defaulting Owner remains in
default pending the sale of its Defaulted Shares, or otherwise, the
non-defaulting Owners shall be required to sell, or use the defaulting Owner’s
energy for their own account in proportion to their respective Ownership Shares,
provided such Owners pay the corresponding proportion of operating and capital
costs.

(e)          Nothing in Section 6.6(c) or 6.6(d) is intended to relieve, or
shall relieve, a defaulting Owner of its liability for the default, and the
exercise by the non-defaulting Owner or Owners of any rights provided for in
this Section 6.6 (including rights that reduce the Ownership Share of the
defaulting Owner or permit the non-defaulting Owner or Owners to use the
capacity and energy entitlements of the defaulting Owner) shall be considered
only in mitigation of the damages, and not liquidated damages, due the
non-defaulting Owner or Owners for which the defaulting Owner shall be and
remain liable until paid, together with interest thereon at a rate equal to one
hundred twenty-five percent (125%) of each non-defaulting Owner’s rate of
accrual of (i) allowance for funds used during construction, (ii) interest
during construction, or (iii) other similar cost component regularly used by
such non-defaulting Owner, each as applicable during such period.

(f)           In the event of default under Section 6.6, each Owner grants,
covenants and agrees that the non-defaulting Owners shall have a lien on the
defaulting Owner’s tenant in common interest, right to production, and any
leasehold interest such defaulting Owner may have in the Unit 2 Site and Common
Facilities. In addition, any Owners that possess an ownership interest in the
Iatan Station Site shall have a right, in their discretion, to require any
defaulting Owner that has a leasehold interest in the Iatan Station Site to
execute and deliver an executed leasehold mortgage, in recordable form, and
subject to such terms as the Owners

 

 

- 31 -

 

 

21266434\V-1

 



 

possessing an ownership interest in the Iatan Station Site may reasonably
require as a precondition to the grant of any leasehold interest in any portion
of the Iatan Station Site.

(g)          In the event that any dispute exists between or among the Owners or
the Operator with respect to the payment or performance of any obligation of an
Owner or the performance of the Operator under this Agreement, such Owner shall
tender payment or performance as demanded by the Operator or any other Owner
under protest and reservation of rights without waiving such Owner’s rights
thereafter to initiate arbitration proceedings to resolve such dispute.

 

6.7

Emission Allowances.

(a)          Each Owner shall purchase or otherwise provide Emission Allowances
to the Unit 2 Allowance account as set forth in Sections 6.8 through 6.14 (the
“Allowance Contribution”), below, it being recognized that the term “allowance
account,” may encompass more than one such account, each for a different
pollutant for which Allowances are required by governmental agencies. In the
event that a governmental agency allocates any Emission Allowances to Unit 2,
such new Emission Allowances will be accounted for on an annual basis and
consumed as needed for the operation of Unit 2. Any Allowances allocated by a
governmental agency for an annual period (or other control period during that
year, as applicable) that are not consumed during the year of allocation shall
be apportioned among the Owners based on the difference between what was
allocated to each Owner and what was consumed by such Owner. Any costs
associated with such new Emission Allowances shall be borne by the Owners in
proportion to their Ownership Shares, unless otherwise allocated to the Owners
by the governmental agency.

(b)          The Owners hereby appoint KCPL, in its capacity as Operator to be
the Designated Representative for Unit 2, as that term is defined under 40
C.F.R. § 72.2 and other currently and subsequently applicable regulations,
which, for the duration of this appointment, and except as otherwise provided in
this Agreement, will be responsible for complying with the Emission Allowance
programs applicable to Unit 2 and have full powers of disposition over the
Emission Allowances in the Unit 2 Allowance account; provided, however, that
such appointment will in no way affect the responsibility of each Owner to
comply with all requirements under applicable law and this Agreement pertaining
to that Owner’s participation in the Iatan Unit 2 Facility and the Common
Facilities, including, without limitation, the indemnity obligations of said
Owner pursuant to Section 11.5 hereunder.

 

6.8

Quarterly Allowance Requirement, Initial Share, and Allowance Contribution.

(a)         The Operator shall provide each Owner on a quarterly basis a copy of
the emissions data submitted to the U.S. Environmental Protection Agency (“EPA”)
(or other authorized agency, if applicable) pursuant to the Acid Rain Program
established under Title IV of the Clean Air Act Amendments of 1990 (or pursuant
to another currently or subsequently applicable Emission Allowance program)
unless an Owner waives this requirement pursuant to

 

 

- 32 -

 

 

21266434\V-1

 



 

40 C.F.R. § 72.21(d)(2) with respect to the Acid Rain Program (or other
analogous regulation with respect to another currently or subsequently
applicable Emission Allowance program).

(b)          By November 5th of each year, the Operator shall notify each Owner
of its projected proportionate share (based on net megawatt hours taken by each
Owner) of emissions from Unit 2 for the fourth quarter of such year (“Emissions
Projection”). Within fifteen (15) days after the end of each calendar quarter,
the Operator shall notify each Owner of its proportionate share of the actual
emissions from Unit 2 for the calendar quarter just ended (“Actual Emissions”).

(c)          Within thirty (30) days of receipt of the Emissions Projection (in
the case of the fourth quarter of each year) or the statement of Actual
Emissions (in the case of the first three quarters of each year), each Owner
other than KCPL shall provide its proportionate share of Emission Allowances for
the calendar quarter covered by such projection or statement.

(d)          With respect to the fourth calendar quarter of each year, to the
extent an Owner’s Emissions Projection exceeded its Actual Emissions (“Excess
Allowances”), an Owner would be entitled to a refund or could leave its Excess
Allowances in the Unit 2 account to be credited against the following quarter’s
emissions. To the extent an Owner’s Actual Emissions exceeded its Emissions
Projection, an Owner shall provide the Operator with sufficient Emission
Allowances to cover the shortfall within thirty (30) days of such notice of
Actual Emissions.

(e)          Any Owner that is also a Unit 1 Owner may fulfill its obligations
to provide Allowances for Unit 2 hereunder by a reallocation of Allowances from
Unit 1 to Unit 2, provided such reallocation is permitted by and effected in
compliance with applicable law and provided such reallocation does not result in
insufficient Allowances being available from such Owner for Unit 1.

(f)           Anything to the contrary in subsections (a) through (e) above
notwithstanding, to the extent that any emissions are regulated under a program
that requires Allowances to be in place on a calendar cycle that is not
consistent with such subsections, the Operator shall provide notice to the other
Owners at least sixty (60) days prior to any relevant compliance deadline and
the Owners shall purchase or otherwise provide their allocable shares of any
required Allowances at least thirty (30) days prior to the relevant compliance
deadline. If the provision of Allowances is required in advance of the end of
the applicable operating period or as soon after the applicable operating period
that the Operator determines it is not feasible to base the allocation of
Allowances on the Owners’ actual energy usage, the Owners’ allocable shares
shall initially be based on their Ownership Shares, with a subsequent true-up
based on the net megawatt hours taken by each Owner during the applicable
operating period; otherwise, the allocable shares shall be based on the net
megawatt hours taken by each Owner during the applicable operating period.

6.9          Annual Adjustment of Allowance Contribution. Each Owner’s
allocation of Allowances in Unit 2’s Allowance account shall be reduced upon
EPA’s (or other authorized agency’s) annual deduction of Allowances from
Unit 2’s Allowance account pursuant to 40

 

 

- 33 -

 

 

 



 

21266434\V-1

 

C.F.R. § 73.35, or other subsequently or currently applicable regulations, in an
amount equal to its allocated share of Unit 2’s Allowances for the year or other
control period. To the extent that an Owner’s Allowance allocation for the year
just concluded exceeded its required share of Unit 2’s Emission Allowances, such
excess Allowances shall be credited to that Owner’s Allowance Allocation for the
current year.

6.10       Excess Allowances. An Owner may direct the Operator at any time to
file a request with applicable governmental agencies to transfer Allowances from
a given year’s subaccount within Unit 2’s Allowance account to an account
designated by such Owner. Notwithstanding the foregoing, however, there shall be
no obligation on the part of the Operator to file a request for transfer if such
transfer will result in the failure of Unit 2 to meet its Allowance
requirements.

6.11       Procedures for Transferring Allowances; Compliance Use Dates. All
Allowance transfers required or authorized by this Article shall be effected in
accordance with procedures specified by EPA (or other government agencies with
jurisdiction over such transfers) under EPA’s Allowance Tracking System
established pursuant to 40 C.F.R. Part 73, Subpart C (or analogous provisions of
other currently or subsequently applicable Allowance programs). An obligation
hereunder to transfer or acquire Allowances required for a given calendar year
or other control period shall be deemed satisfied only if the Allowances
transferred to the Unit 2 account bear a compliance-use date (as such term is
currently defined in 40 C.F.R. § 72.2 or any currently or subsequently
applicable regulations) for such year or control period (or any earlier year or
control period).

6.12       Restrictions on Allowance Transfers to Cover Excess Emissions. The
Operator shall not authorize the transfer of any Allowances supplied by an Owner
from the Iatan Unit 2 account to the account of any other unit to cover excess
emissions at such other unit pursuant to 40 C.F.R. § 73.35(b) or any currently
or subsequently applicable regulations, or for any purpose (other than an
Owner’s exercise of its rights under Section 6.10), without the prior approval
of such Owner.

6.13       Acquisition of Allowances by Operator, Reimbursement of Costs. In the
event that any Owner has failed to supply its Annual Allowance Contribution by
the deadlines established under Sections 6.8 (c), (d), and (f) of this
Agreement, the Operator shall provide notice thereof to such Owner. If such
Owner does not provide its Allowance Contribution by February 15th of the year
immediately subsequent to the year in which the emission occurred (or at least
thirty (30) days prior to any deadline contemplated in Section 6.8(f)), the
Operator may attempt to acquire Allowances to cover the shortfall. The costs
incurred by the Operator to acquire Allowances pursuant to this Section 6.13
(including commercially reasonable brokerage fees) shall be reimbursed by such
deficient Owner within ten (10) days after receipt by such deficient Owner of an
invoice from the Operator documenting the incurrence and amount of such costs.
In addition, the deficient Owner shall pay to the Operator a service fee equal
to 25% of the costs incurred by the Operator to acquire the deficient Owner’s
required Allowances. In the event that the Operator is unable or unwilling to
obtain Allowances, the Owner shall be deemed to be in default of this Agreement.
Any Owner that fails to true-up its allowance account by

 

 

- 34 -

 

 

21266434\V-1

 



 

February 28th of each year (or other applicable compliance deadline) agrees to
be responsible for any civil or criminal sanctions imposed as a result of such
failure. Any Owner that fails to provide its proportionate share of Emission
Allowances and said failure results in notice of violation and/or sanctions
issued by a regulatory agency, shall publicly acknowledge, in a manner
acceptable to KCPL, that it was its actions or inactions that resulted in said
notice of violation and/or sanctions.

6.14       Compliance Not Measured on Unit Basis. To the extent that compliance
with Allowances and related requirements for any type of regulated emissions
(“Site-Based Emissions”) from Unit 1, Unit 2, and/or any Additional Unit(s) is,
pursuant to applicable law and regulations, measured based on total emissions
from the Iatan Station Site as a whole rather than separately measured based on
emissions from individual units thereon, the following provisions shall apply
and shall supersede any contrary provisions of Sections 6.7 through 6.13:

(a)          The Management Committee shall make a reasonable allocation of
Site-Based Emissions among the units on the Iatan Station Site from time to time
based on the units’ actual or (if data regarding actual emissions is not readily
available) projected output of the Site-Based Emissions.

(b)          To the extent that the Unit 1 emissions allocation determined
pursuant to subsection (a) exceeds the emissions allowances for the relevant
Site-Based Emissions that are available to Unit 1 under the applicable
regulatory regime, the Owners that are Unit 1 owners shall be responsible (in
proportion to their respective Unit 1 Ownership Shares) for purchasing or
providing additional Allowances so that Unit 1 will at all times have sufficient
Allowances to cover the Unit 1 emissions allocation.

(c)          The Owners shall be responsible (in proportion to their respective
Ownership Shares) for purchasing or providing Allowances in addition to the
Allowances referred to in clause (b) so that the Iatan Station Site will at all
times have sufficient Allowances to comply with the applicable Site-Based
Emissions requirements.

(d)          The foregoing items (a) through (c) shall be separately determined
for each different type of Site-Based Emissions.

 

6.15

Regional Transmission Organizations.

(a)          Initially, Unit 2 will be designated as a network resource within
SPP. Each Owner shall be authorized to register, and, if applicable, bid its
entitlement to capacity and energy under this Agreement with a regional
transmission organization or power pool (an “RTO”) that oversees or controls the
dispatch of the Owner’s capacity and energy from Unit 2; provided, however, that
such registration or bidding does not adversely affect the designation of Unit 2
as an SPP designated resource. All changes to RTO status will be determined by
the Management Committee.

(b)          Capacity and energy from Unit 2 will be delivered to the Owners at
the transmission interconnection point for Unit 2. Each Owner will be
responsible for arranging for

 

 

- 35 -

 

 

21266434\V-1

 



 

transmission service for its ratable share of such capacity and energy. Each
Owner shall be responsible for any costs attributable to the Owner’s
participation in an RTO that oversees or controls the dispatch of the Owner’s
capacity and energy from Unit 2, including, but not limited to, energy imbalance
charges and/or credits, uninstructed deviation penalties, loss charges and
uplift charges/credits.

6.16       Transaction with Other Parties. Each Owner is entitled to transact
with other parties for the supply of capacity and energy from Unit 2 in
accordance with applicable regulations and separate agreements; provided that
such transactions shall not convey to any party any rights hereunder or with
respect to the construction and/or operation of Unit 2 and no such transactions
shall result in any person or entity being in privity with the Owners or
Operator hereunder.

ARTICLE VII

 

Fuel Supply

7.1          Procurement of Fuel. KCPL shall procure, furnish, or cause to be
furnished, the fuel supply for the Iatan Station, including Unit 2.

7.2          Negotiation and Renegotiation of Contracts. KCPL shall have the
right to negotiate, renegotiate or modify coal supply contracts, rail
transportation and related (including but not limited to rail car supply and
maintenance) contracts, and related Fuel Commodities supply contracts; and to
settle disputes on all of the above.

7.3          Ownership. Fuel for the Iatan Station shall be paid for and owned
by each Owner in accordance with the Iatan Unit 2 Accounting Manual, a copy of
which is attached hereto as Exhibit J. Fuel shall include Fuel Commodities and
costs included in the definition of Actual Fuel Costs.

7.4          Fuel Supply Interruption. If an interruption in fuel supplies or
fuel transportation materially impairs the Net Generation Output of Unit 1
and/or Unit 2, then the Operator is authorized to determine how to allocate fuel
supplies between Unit 1 and Unit 2. If the Owners do not unanimously agree with
such allocation at the time of such fuel supply or transportation interruption,
any energy generated under such circumstances shall be allocated among the
Owners in proportion to their respective Common Facilities Ownership Shares. The
Owners will determine at such time how to allocate equitably among the Owners
the operating, maintenance and other costs incurred during such fuel
interruption operation.

7.5          KCPL Fuel Transportation. To the extent KCPL uses rail
transportation facilities (including KCPL’s or its affiliates’ facilities) for
delivery of fuel to the Iatan Station Site, the costs thereof shall comply with
Section 5.3(f).

 

 

 

- 36 -

 

 

21266434\V-1

 



 

 

ARTICLE VIII

 

Financial Responsibility

8.1          Demonstration of Creditworthiness During Construction. Each Owner
shall maintain a proven ability to pay and perform all funding and other
financial obligations required of it prior to the Commercial Operation Date. The
Owners may demonstrate this in any of the following ways:

(a)          by maintaining a senior unsecured long-term debt rating of not less
than BBB- as determined by Standard & Poor’s (“S&P”) and/or Baa3 as determined
by Moody’s Investors Service (“Moody’s”) and an ability, as supported by
financial projections for a term of at least five years and, at the request of
the Owners whose Ownership Shares constitute a majority of the total Ownership
Shares, by an evaluation performed by S&P pursuant to its Ratings Evaluation
Service or by Moody’s pursuant to its equivalent product (if available), to
maintain such a rating; or

(b)          by maintaining a total indebtedness of sixty-two and one-half
percent (62.5%) or less of total capitalization or maintaining net income plus
interest, taxes, depreciation, amortization and certain other non-cash charges
above two hundred percent (200%) of interest charges for the trailing four
fiscal quarters at the end of each fiscal year; or

(c)          by providing a guarantee to KCPL (acting as agent for all the
Owners) of all the Owner’s payment and performance obligations as an Owner of an
undivided ownership interest in the Iatan Unit 2 Facility, in form and substance
satisfactory to KCPL, in KCPL’s sole discretion, and issued by an entity having
a senior unsecured long-term debt rating of not less than BBB by S&P and A3 by
Moody’s and an ability, as supported by financial projections for a term of at
least five years and, at the request of KCPL, by an evaluation performed by S&P
pursuant to its Ratings Evaluation Service or by Moody’s pursuant to its
equivalent product (if available), to maintain such a rating; or

(d)          by providing an irrevocable letter of credit to KCPL, to be held
and utilized exclusively by KCPL as agent for and on behalf of the Owners
(subject to the relevant Owner’s right to substitute letters of credit with
subsequent irrevocable letters of credit having more favorable terms to the
Owner, such as improved collateral requirements or terms that reflect
improvements in the entity’s financial health) supporting the Owner’s payment
obligations, in form and substance satisfactory to KCPL, in its sole and
reasonable discretion; provided, any letter of credit provided pursuant to this
provision will expire on the date on which such Owner obtains a senior unsecured
long-term debt rating of not less than Baa3 and BBB- from Moody’s and S&P,
respectively. The face value of the letter of credit obtained for KCPL’s benefit
hereunder will at all times during the construction period be equal to the
greater of (i) fifty percent (50%) of the Owner’s ratable share of the
construction costs of Unit 2 over the remaining construction period or (ii) one
hundred percent (100%) of the Owner’s ratable share of the construction costs of
Unit 2 projected to be incurred over the next succeeding nine quarters of the
construction period (or, if fewer than nine quarters remain in the construction
period, such

 

 

- 37 -

 

 

21266434\V-1

 



 

fewer quarters), in each case, as calculated quarterly in accordance with the
construction budget. Any letter of credit obtained under this provision shall be
issued by a financial institution having a senior unsecured long-term debt
rating of not less than A- by S&P and A2 by Moody’s. The terms of the letter of
credit shall provide for the release to KCPL of up to the entire face value of
the letter of credit upon default by the Owner under this Agreement; or

(e)          by obtaining, within sixty (60) days of the effective date of this
Agreement, two of three indicative project credit ratings of not lower than BBB-
as determined by S&P, Baa3 as determined by Moody’s, and BBB- as determined by
Fitch Ratings, and thereafter, by issuing electric system utility revenue bonds
that receive two of three investment grade ratings of not less than BBB- as
determined by S&P, Baa3 as determined by Moody’s, or BBB- by Fitch Ratings; or

(f)           by providing some alternate method of satisfying Section 8.1 that
KCPL approves in its reasonable discretion.

ARTICLE IX

 

Taxes and Insurance

 

9.1

Taxes; Election Out of Partnership Treatment.

(a)          The Owners agree that they intend that the arrangements provided
for in this Agreement and any other ancillary agreements entered into in
connection herewith (collectively, the “Arrangements”) be excluded from the
application of Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue
Code of 1986, as amended (the “Code”). Any allocation under this Agreement of
general liabilities, expenses, costs, charges or reserves of Unit 2 that are not
readily identifiable as belonging to any particular Owner shall not represent a
joining together of the Owners to pool capital for the purposes of carrying on a
trade or business or making common investments and sharing in profits and losses
therefrom. In this regard, the Owners do not intend to create any joint venture,
partnership, association taxable as a corporation, or other entity for the
conduct of any business for profit. The Owners authorize KCPL to prepare and
file a return satisfying the requirements of United States Treasury Regulations
Section 1.761-2(b)(2) and on which an election for the Arrangements to be
excluded from the provisions of Subchapter K is set forth. Each Owner agrees
that it shall (i) take no action which would prevent the effectiveness of such
election and (ii) report its respective share of the items of income, deduction
and credit arising from the Arrangements for federal income tax purposes in a
manner consistent with the exclusion of such arrangements from Subchapter K.
Each Owner authorizes KCPL to take such steps as may reasonably be required to
exclude the Arrangements from treatment as a partnership or corporation for
state or local income or franchise tax purposes and the Owners agree that they
shall provide such assistance and cooperation in relation thereto as may
reasonably be requested. Where the Arrangements are not eligible for a complete
exclusion from partnership treatment for federal or state income or franchise
tax purposes, the Owners agree that they intend that the Arrangements be
excluded

 

 

- 38 -

 

 

21266434\V-1

 



 

from partnership treatment to the greatest extent possible and authorize KCPL to
take such steps as may be reasonably necessary to secure such exclusion.

(b)          To the extent possible, KCPL and the other Owners shall each
separately report and pay for all real property, franchise, business, or other
taxes and fees, if applicable to said party, arising out of the acquisition,
construction, operation, disposition and co-ownership of Unit 2; provided,
however, that to the extent that such taxes, fees, payroll taxes, sales taxes
and/or use taxes may be levied on or assessed against Unit 2, or its operation,
or KCPL and other Owners in such a manner as to make impossible the carrying out
of the foregoing provisions of this Section, then such taxes, fees, and, payroll
taxes, sales taxes and/or use taxes shall be paid by KCPL, and Owners shall
immediately reimburse KCPL for their proportionate share of such payment. Ad
valorem taxes on the Existing Common Facilities for the year in which the
Reciprocal Conveyance Date occurs shall be prorated between KCPL and the other
Owners based upon their Common Facilities Ownership Shares. Owners shall be
responsible for all sales and transfer taxes and recording fees incurred, if
any, in connection with the conveyance to Owners of such undivided interests in
Unit 2 and Existing Common Facilities, pursuant to this Agreement.

 

9.2

Insurance.

(a)          KCPL, during the construction of Unit 2 and the Common Facilities
Upgrades, shall maintain or cause to be maintained Builder’s Risk insurance in
an amount and including such risks as is consistent with Good Utility Practice.
KCPL shall evaluate an owner controlled insurance program (“OCIP”) and may adopt
an OCIP provided 1) the coverages are equal to or broader than those available
under a contractor provided insurance program and/or 2) it is economical. All
deductibles payable under any program of insurance, together with any
self-insured retention, shall be borne by the Owners in proportion to their
respective Ownership Shares or Common Facilities Ownership Shares, as
applicable.

(b)          For non-OCIP insurance coverages, and/or for the insurance
coverages obtained from a contractor-provided insurance program, KCPL shall also
reasonably satisfy itself and Owners that all contractors and subcontractors
have minimum insurance coverages and limits with carriers approved by KCPL, and
with a rating of not less than A- as determined by A.M. Best Company. The
aggregate costs of all insurance procured pursuant to this Section shall be
considered a Cost of Construction of Unit 2 and as such, shall be apportioned
among the Owners in proportion to their Ownership Shares. KCPL will advise the
other Owners of the type and coverages of insurance procured and, advise any
Owner and/or the Management Committee of any changes in such insurance.

(c)          Owners, through the Management Committee, have the right to review
and comment on KCPL’s safety program for construction of Unit 2.

(d)          With respect to the period after the In-Service Operation Date, the
Operator shall obtain insurance for the Iatan Unit 2 Facility and the Common
Facilities in an amount, and with coverages, approved by the Management
Committee. Each Owner shall pay

 

 

- 39 -

 

 

21266434\V-1

 



 

its proportionate Ownership Share or Common Facilities Ownership Share, as
applicable, of the insurance premiums for the Iatan Unit 2 Facility, for the
Common Facilities, and all other costs associated with insuring said facilities,
unless otherwise agreed to by the Owners.

(e)          During the construction of Unit 2 and with respect to the period
after In-Service Operation Date each Owner may supplement the insurance coverage
maintained by KCPL at its own expense.

(f)           Each Owner and the Rural Utilities Service shall be a named as
insureds (as their interests may appear) under the insurance policies, with
subrogation rights waived.

(g)          The Operator, subject to confidentiality provisions it may require
in its reasonable discretion and Article XVII, shall provide copies of insurance
policies applicable to Unit 2 to Owners upon request.

(h)          Upon receipt of notice of premium payments due for any insurance
coverage, the Operator shall send a copy thereof to each Owner, which shall pay
its share of the premium due in accordance with the applicable Cash Flow
Memorandum.

ARTICLE X

 

Partition; Encumbrance; Transfer

10.1       Partition. The Owners and their successors and assigns hereby waive
their respective rights with respect to the partition of the Iatan Unit 2
Facility, the Common Facilities, and any portion thereof for a period of time
ending with the abandonment of the use thereof for the generation, transmission
or distribution of electricity. No Owner shall have the power or right to take
or resort to any action (including, without limitation, any court proceeding at
law or in equity) for the purpose of or which might result in a partition of the
Iatan Unit 2 Facility, the Common Facilities, or any portion thereof. Each
Owner, for itself and its successors and assigns, hereby releases all partition
rights in respect thereof, whether now existing or hereafter accruing, whether
under common law or statute, and whether in kind or otherwise, and each Owner
shall from time to time, upon written request by any other Owner, execute and
deliver such further instruments as may be necessary or appropriate to confirm
the foregoing waiver and release of partition rights.

 

10.2

Encumbrance.

(a)          Each Owner and its successors and assigns of the Iatan Unit 2
Facility, the Common Facilities or any portion thereof shall have the right to
and may encumber its Ownership Share and its Common Facilities Ownership Share,
or any portion thereof, (subject to the provisions of this Ownership Agreement)
by any deed of trust, mortgage indenture or other security agreement, whether
now existing or hereafter created as security for its present or future bonds or
other obligations or securities, without the prior consent of any other Owner,
and any trustee or secured party thereunder, when acting pursuant to the
provisions thereof, shall have the benefit of, and may require and enforce
performance of, the covenants and obligations herein and

 

 

- 40 -

 

 

21266434\V-1

 



 

may exercise all rights and powers of such Owner under this Agreement as the
same may then be in effect; provided, however, that nothing herein shall be
construed to change, abrogate or limit in any way any rights and/or protections
available to any of the Owners pursuant to the Bankruptcy Code, including, but
not limited to 11 U.S.C. § 363(h) therein, or Mo. Rev. Stat. § 393.105.

(b)          Notwithstanding the foregoing or any provision of any other of the
Agreements, KEPCO shall have the right to and may encumber in favor of the
United States of America, acting through the Administrator of the Rural
Utilities Service (“RUS”), and its other lenders, by any deed of trust, mortgage
indenture or other security agreement, whether now existing or hereafter created
as security for its present or future bonds or other obligations or securities,
its Ownership Share and its Common Facilities Ownership Share, or any portion
thereof, and its interests in the Agreements, without the prior consent of any
other Owner, and any trustee or secured party under any such security agreement
(a “Secured Party”), when acting pursuant to the provisions thereof, (i) shall
have the benefit of, and may require and enforce performance of, the covenants
and obligations in the Agreements and may exercise all rights and powers of
KEPCO under the Agreements as the same may then be in effect (provided, however,
that nothing herein shall be construed to change, abrogate or limit in any way
any rights and/or protections available to any of the Owners pursuant to the
Bankruptcy Code, including, but not limited to 11 U.S.C. § 363(h) therein, or
Mo. Rev. Stat. § 393.105), and (ii) without the approval of any Owner, may cause
such encumbered Ownership Share, Common Facilities Ownership Share and interests
in the Agreements to be sold, assigned or otherwise transferred pursuant to the
exercise of its remedies under such security agreement or in connection with a
settlement of a debt secured by such security agreement. Any transfer pursuant
to clause (ii) of the immediately preceding sentence shall be made subject to
(A) the provisions of Section 10.4 (except in the event that such Secured Party
has complied with the provisions of Section 10.2(c), in which case the
provisions of Section 10.4 shall not apply to such transfer if such transfer is
consummated within twelve (12) months of the applicable Lapse Date), and (B) all
of the other benefits and burdens of the covenants and obligations applicable
thereto as provided in the Agreements. Any such transferee shall assume and
agree, in writing, delivered to the other Owners, to perform the provisions of
the Agreements, and at such point shall be deemed an Owner, an “Assignee,”
“Unit 2 Site Lessee,” a “Nower Property Lessee” or other appropriate party under
the Agreements.

(c)          Any transfer by a Secured Party pursuant to clause (ii) of the
first sentence of Section 10.2(b) shall be made subject to the provisions of
Section 10.4, unless the Secured Party shall have offered (or caused KEPCO to
offer) to sell, subject to regulatory approval, its Ownership Share and its
Common Facilities Ownership Share and its interests in the Agreements
(collectively, the “Transferable Interests”) first to KCPL and then to the other
Owners at the Appraised Value in compliance with the provisions of this Section
10.2(c). Should KCPL elect to purchase the entire Transferable Interests (a
“KCPL Acquisition Election”) available, the other Owners shall have no right to
purchase such available Transferable Interests. Should KCPL elect not to acquire
all of the Transferable Interests within fifteen (15) days following receipt of
the final calculation of the Appraised Value, the other Owners may, subject to
regulatory approval, elect by written notice to KCPL within seven (7) days
following the end of such fifteen

 

 

- 41 -

 

 

21266434\V-1

 



 

(15) day period to acquire the remaining Transferable Interests in proportion to
their respective Ownership Shares at the Appraised Value (each, an “Other Owner
Acquisition Election”). To the extent that Transferable Interests remain after
the initial round of KCPL Acquisition Elections and Other Owner Acquisition
Elections, KCPL and the other Owners shall have the right to make subsequent
KCPL Acquisition Elections and Other Owner Acquisition Elections for any
remaining Transferable Interests (with KCPL’s right to make KCPL Acquisition
Elections superseding the other Owners’ rights to make Other Owner Acquisition
Elections). Succeeding rounds of KCPL Acquisition Elections and Other Owner
Acquisition Elections may continue until no such Transferable Interests remain;
provided, that all KCPL Acquisition Elections and Other Owner Acquisition
Elections under this Section 10.2(c) shall be completed within forty-five (45)
days following KCPL’s receipt of the final calculation of the Appraised Value
(such forty-fifth day, the “Lapse Date”). In the event that by the Lapse Date
not all of the Transferable Interests are elected to be acquired by KCPL or the
other Owners, then none of the Transferable Interests shall be acquired by KCPL
or the other Owners under this Section 10.2(c), and the Secured Party may then
transfer or cause to be transferred the Transferable Interests pursuant to
clause (ii) of the first sentence of Section 10.2(b) free of the requirements of
Section 10.4, if such transfer is consummated within twelve (12) months of the
Lapse Date. If all of the Transferable Interests are to be acquired by KCPL and
the other Owners pursuant to this Section 10.2(c), KEPCO (or the Secured Party,
as applicable), KCPL and the other Owners, as applicable, shall diligently work
to complete the purchase of the Transferable Interests on arm’s length
commercially reasonable terms, and the relevant Owners shall pay their
respective shares of the Appraised Value in immediately available funds directly
to the Secured Party at the completion of such purchase.

For purposes of this Section 10.2(c), “Appraised Value” shall mean the value of
the Transferable Interest determined as follows:

(1)          Each of the Secured Party and KCPL shall appoint an appraiser
within fifteen (15) days following the date that the Secured Party gives written
notice to KCPL of the Secured Party’s intent to transfer or cause to be
transferred the Transferable Interests pursuant to clause (ii) of the first
sentence of Section 10.2(b) free of the requirements of Section 10.4 (such
fifteenth day, the “Trigger Date”).

(2)          The Secured Party and KCPL shall jointly appoint a third appraiser
from a list of four appraisers, which list shall be comprised of two appraisers
proposed by the appraiser appointed by the Secured Party and two appraisers
proposed by the appraiser appointed by KCPL. Such proposals shall be submitted
by the first two appraisers within ten (10) days of the date on which the second
such appraiser is appointed. If the Secured Party and KCPL are unable to agree
on such jointly appointed appraiser within ten (10) days of receipt of the list
of four proposed appraisers, each of the Secured Party and KCPL may strike one
proposed appraiser from the list of four and names of the remaining two proposed
appraisers shall be submitted to the senior officer resident in the American
Arbitration Association office in St. Louis, Missouri (or such successor
regional office thereof as shall serve the State of Missouri) who shall, or
shall appoint a person to, choose one appraiser from the remaining two proposed
appraisers. If the Secured Party or KCPL refuses or is unable to participate in
the process of

 

 

- 42 -

 

 

21266434\V-1

 



 

appointing appraisers as described above, the Appraised Value shall be
determined by a single independent appraiser appointed by the party that is
participating in the valuation process.

(3)          The three appraisers selected as provided above shall be instructed
to determine the fair market value for the Transferable Interests within sixty
(60) days following the selection of the third appraiser by using the discounted
cash flow method of valuation.

(4)          The appraisers shall not be required to submit detailed appraisals
but each shall be required to submit a single numerical value for the
Transferable Interests. If the highest or lowest of the three values varies from
the arithmetic mean of the other two values by more than 10% of such arithmetic
mean, then the highest or lowest (or both, if both the highest and lowest vary
from the arithmetic mean of the other two values by more than 10% of the mean of
the other two values) shall be discarded and the Appraised Value shall be the
arithmetic mean of the remaining two values (or the one remaining value if only
one remains). If none of the values is discarded pursuant to the preceding
sentence, then the Appraised Value shall be the arithmetic mean of all three
values. The Appraised Value determined pursuant to the foregoing procedure shall
be final and binding on the parties.

(5)          Each appraiser appointed or proposed hereunder must be an
appraiser, accountant, investment banker, certified financial analyst (with the
professional designation “CFA”) or commercial banker in each case experienced in
the valuation of industrial assets. Any dispute regarding the qualification of
any appraiser proposed or appointed hereunder shall be resolved by arbitration
before the appraisal process proceeds.

(6)          Each of KCPL and KEPCO shall bear the cost of the appraiser that it
appoints (or is appointed on its behalf); provided, that if KCPL does not
purchase the Transferable Interests the cost of the appraiser appointed by KCPL
shall be borne by the Owners that are acquiring Transferable Interests pro rata
in proportion to their Ownership Shares. KEPCO and the Owners acquiring
Transferable Interests shall all bear all other costs of the appraisal
(including the cost of the third appraiser) in proportion to their Ownership
Shares.

10.3       Transfer. No Owner shall have the power or the right, without the
prior written consent of all other Owners, which consent shall not be
unreasonably delayed or withheld, to sell, transfer or assign any right, title
or interest in, or create any lien or encumbrance on, all or any part of the
facilities and property represented by its Ownership Share therein, except that
no consent shall be required for an Owner (a) to encumber or transfer such
Ownership Share, Common Facilities Ownership Share and interests in the
Agreements as provided in Section 10.2, or (b) to transfer such Ownership Share
to another corporation or other entity (whether or not affiliated with such
Owner), together with all or substantially all of its other utility property,
whether by sale or pursuant to or as a result of a merger, consolidation,
liquidation or corporate reorganization, provided that such corporation or other
entity by written agreement or by operation of law assumes the obligations
hereunder of the Owner transferring such Ownership Share, or (c) to transfer
such Ownership Share or any portion thereof pursuant to the provisions of
Section 10.4.

 

 

 

- 43 -

 

 

21266434\V-1

 



 

 

 

10.4

Right of First Refusal.

(a)          Except with respect to transfers permitted without the consent of
any party under Section 10.2 or 10.3, should any Owner desire to sell, transfer,
assign, convey or otherwise dispose of all or any part of its Ownership Share
(the “Transfer Share”) to any other entity or agency whatsoever including any
other Owner (the “Proposed Transferee”), the other Owners (the “Remaining
Owners”) shall have rights of first refusal, as provided in this Section 10.4,
to purchase such Transfer Share, and such Owner shall have neither the power nor
the right to dispose of such Transfer Share except as follows:

(b)          Any Owner desiring to dispose of its Transfer Share shall first
serve a written Notice of Intent to Transfer upon the Remaining Owners. Such
Notice shall contain the approximate proposed date of disposition of such
Transfer Share, the terms and conditions of the disposition to the Proposed
Transferees, and the terms and conditions under which such Owner would sell such
Transfer Share to the Remaining Owners (including, without limitation, the right
to purchase for cash), which shall be at least as favorable to the Remaining
Owners as the terms and conditions offered by the Proposed Transferee. The Owner
desiring to dispose of its Transfer Share shall also provide the Remaining
Owners with a copy of any bona fide offer, which the departing Owner desires to
accept. The terms and conditions of any such written offer shall be subject to
the confidentiality provisions of Article XVII.

(c)          Each Remaining Owner desiring to purchase all or any portion of
such Transfer Share shall signify such desire by serving written Notice of
Intent to Purchase upon the Owner desiring to dispose of such Transfer Share and
the other Remaining Owners within ninety (90) days after receipt of Notice of
Intent to Transfer under Section 10.4(b).

(d)          If the Remaining Owners signify their intention under Section
10.4(c) to purchase in the aggregate more than the entire Transfer Share, then
each such Remaining Owner shall have the right to purchase (i) the lesser of its
requested amount or a portion of the Transfer Share equal to the ratio of its
Ownership Share to aggregate Ownership Shares of the Remaining Owners who have
served a Notice of Intent to Purchase under Section 10.4(c), plus (ii)
additional shares to the extent available after (i), such that its total
acquired amount does not exceed its original request.

(e)          If in their Notices of Intent to Purchase served under Section
10.4(c) the Remaining Owners should signify an intention to purchase less than
the entire Transfer Share, the Remaining Owners shall have an additional sixty
(60) days after receipt of the last Notice of Intent to Purchase under Section
10.4(c) to signify their intention to purchase the remaining portion of the
Transfer Share.

(f)           If and when intention to purchase all or a portion of the Transfer
Share has been signified by written Notices of Intent to Purchase from the
Remaining Owners, disposal of such Transfer Share shall be effected by the Owner
thereof to the Remaining Owners in accordance with their respective Notices of
Intent to Purchase, subject to all required

 

 

- 44 -

 

 

21266434\V-1

 



 

governmental regulatory approvals thereof, and release of any liens imposed
thereon by or through the Owner thereof.

(g)          If, after the 60-day period specified in Section 10.4(e), the
Remaining Owners still have not provided written notice of their intent to
purchase all of the Transfer Share, the Owner thereof shall be free to dispose
of the remaining portion (i.e., that portion which the Remaining Owners have not
signified their intention to purchase) of such Transfer Share to the Proposed
Transferee upon the terms and conditions stated in its bona fide written offer.

(h)          Any disposition of a Transfer Share hereunder, whether to any
Remaining Owner or Owners or to any Proposed Transferee, shall be made subject
to all of the benefits and burdens of the covenants and obligations applicable
thereto as provided in this Agreement. Any such Proposed Transferee shall, upon
receipt of such Transfer Share, assume and agree, in writing, delivered to the
other Owners, to perform the provisions of this Agreement, and at such point
shall be deemed an Owner under this Agreement.

10.5       Restrictions on Transfer of KCPL’s Obligation as Operator.
Notwithstanding anything in this Article X, KCPL shall not transfer or assign
its obligations as Operator, except (a) as provided for in Section 5.3(b), or
(b) in connection with a transfer of its entire Ownership Share subject to the
restrictions and the consent requirement set forth in Section 10.3.

10.6       Required Transfer of Common Facilities and Interest in Real Property.
The Transfer Share shall include an appropriately allocable share of the
transferring Owner’s Common Facilities Ownership Share and the transferring
Owner’s interest in any real property at the Iatan Station Site.

10.7       Environmental Control Financing. Insofar as it may be required for
the financing of environmental control or other facilities through the
Environmental Improvement and Energy Resources Authority of the State of
Missouri, pursuant to §§ 260.005 through 260.125, RSMo, as amended, each of the
Owners may individually sell, convey or grant leasehold estates in its undivided
interest in such facilities and non-exclusive, appurtenant licenses, easements
and rights-of-way over, across, through and under the Iatan Unit 2 Facility for
the purposes of locating and maintaining such facilities on the Iatan Unit 2
Facility and providing such rights of access to such facilities as may be
necessary for their inspection during the term of any such leasehold estate;
provided, however, that no such sale, conveyance, leasehold, license, easement
or right-of-way shall (i) grant or purport to grant any right to operate, remove
and/or partition or cause any partition to occur with respect to any of the
machinery, equipment, buildings, structures or facilities constituting a part of
the Iatan Unit 2 Facility or (ii) unreasonably interfere with or materially
impair the use of any then existing facilities located on Iatan Station Site;
further provided, however, that nothing herein shall be construed to change,
abrogate or limit in any way any rights and/or protections available to any of
the Owners pursuant to the United States Bankruptcy Code, including, but not
limited to 11 U.S.C. § 363(h) therein, or Mo. Rev. Stat. § 393.105.

 

 

 

- 45 -

 

 

21266434\V-1

 



 

 

ARTICLE XI

 

Covenants and Obligations

11.1       Equitable Servitudes. The respective covenants and obligations of the
Owners under this Agreement are intended to be in the nature of equitable
servitudes (not liens) which shall run with the respective rights, titles and
interests of their Ownership Shares and Common Facilities Ownership Shares and
be for the benefit of and be binding upon any and all persons whomsoever having
or claiming any right, title or interest in or to the Iatan Unit 2 Facility and
the Common Facilities or any portion thereof by, from, through or under the
Owners, or their successors or assigns.

11.2       Independent Covenants and Obligations. As between and among the
Owners, the covenants and obligations contained in this Ownership Agreement are
to be deemed to be independent covenants, not dependent covenants, and the
obligation of any Owner to keep and perform all of the covenants and obligations
assumed by or imposed upon it hereunder is not conditioned upon the performance
by any other Owner of all or any of the covenants and obligations to be kept and
performed by it.

11.3       Several Obligations. The obligations and liabilities of the Owners
are intended to be several and not joint or collective, and nothing herein
contained shall be construed to create an association, joint venture, trust or
partnership. Each Owner shall be individually responsible for the performance of
its own obligations herein provided. No Owner shall have a right or power to
bind any other Owner without its express written consent, except as expressly
provided in this Agreement or in an ancillary agreement.

11.4       Risk of Loss; Liability. All risk, loss and damage arising out of the
ownership, construction, operation or maintenance of any portion of the Iatan
Unit 2 Facility and the Common Facilities, shall be borne by the Owners thereof
in proportion to their Ownership Shares or Common Facilities Ownership Share, as
applicable, all or portions of which shall be insured by the Operator as set
forth in Section 9.2. If any Owner, by reason of joint liability, shall be
called upon to make any payment or incur any obligation in excess of its
proportionate Ownership Share or Common Facilities Ownership Share, as
applicable, then the other Owners shall have the obligation to pay and
reimburse, regardless of cost, such Owner proportionately to the extent of any
such excess by tendering payment upon ten (10) business days’ notice of such
Owner’s payment in excess of its Ownership Share or Common Facilities Ownership
Share, as applicable. Nothing contained herein shall result in any Unit 1 owner
being liable to any Owners for any loss or damage resulting from the ownership,
construction, operation or maintenance of any portion of Unit 1, and nothing
contained herein shall result in any Owner being liable to any Unit 1 owner for
any loss or damage resulting from the ownership, construction, operation or
maintenance of any portion of Unit 2.

 

 

 

- 46 -

 

 

21266434\V-1

 



 

 

 

11.5

Indemnity.

(a)          Subject to Section 11.6(a) and (b), and to the maximum extent
permitted by law, each Owner hereby agrees to indemnify, defend and hold
harmless each other Owner (an “Indemnified Owner”) against, and agrees to hold
each Indemnified Owner harmless from any claims, damages, liabilities, liens,
losses or other obligations whatsoever incurred or suffered by an Indemnified
Owner (together with reasonable costs and expenses, including reasonable fees
and disbursements of counsel relating thereto) to the extent arising out of: (a)
the failure of the Owner to satisfy, discharge or pay any liability owed by it
hereunder, or (b) any misrepresentation or material breach of warranty by the
Owner in this Agreement or any material breach of a covenant or agreement made
or to be performed by the Owner pursuant to this Agreement.

(b)          To the maximum extent permitted by law, each other Owner hereby
agrees to indemnify KCPL (whether acting in its capacity as Operator or
otherwise) against, and agrees to hold KCPL harmless in proportion to such
Owner’s Ownership Share or Common Facilities Ownership Share, as applicable,
from any claims, damages, liabilities, liens, losses or other obligations
whatsoever incurred or suffered by KCPL (together with reasonable costs and
expenses, including reasonable fees and disbursements of counsel relating
thereto) to the extent arising out of KCPL’s (or Operator’s) planning, design,
construction and operation of Unit 2, except to the extent of any losses shown
to be the result of KCPL’s (or the Operator’s) gross negligence or willful
misconduct.

 

11.6

Exculpation.

(a)          Anything to the contrary herein notwithstanding, KCPL (whether
acting individually or in its capacity as Operator) shall not have any liability
to any other Owner for any loss, cost, damage or expense incurred by such Owner
except to the extent determined to have resulted from the gross negligence or
willful misconduct of KCPL (or Operator).

(b)          No Owner shall be liable hereunder for consequential, special or
exemplary damages, regardless of whether such damages were or are reasonably
foreseeable.

11.7       Equal Opportunity. During the performance of this Agreement, Operator
agrees as follows:

(a)          Operator shall not discriminate against any employee or applicant
for employment because of race, color, religion, sex or national origin.
Operator shall take affirmative action to ensure that applicants, and employees
are treated without regard to their race, color, religion, sex or national
origin. Such action shall include, but not be limited to the following:
employment, upgrading, demotion or transfer; recruitment or recruitment
advertising; layoff or termination; rates of pay or other forms of compensation;
and selection for training, including apprenticeship. Operator agrees to post in
conspicuous places, available to employees and applicants for employment,
notices to be provided setting forth the provisions of this nondiscrimination
clause.

 

 

 

- 47 -

 

 

21266434\V-1

 



 

 

(b)          Operator shall, in all solicitations or advertisements for
employees placed by or on behalf of Operator, state that all qualified
applicants shall receive consideration for employment without regard to race,
color, religion, sex or national origin.

(c)          Operator shall send to each labor union or representative of
workers with which it has a collective bargaining agreement or other contract or
understanding, a notice to be provided advising the said labor union or workers’
representative of Operator’s commitments under this Article, and shall post
copies of the notice in conspicuous places available to employees and applicants
for employment.

(d)          Operator shall comply with all provisions of Executive Order 11246
of September 24, 1965, and of the rules, regulations and relevant orders of the
Secretary of Labor.

(e)          Operator shall furnish all information and reports required by
Executive Order 11246 of September 24, 1965, and by the rules, regulations and
orders of the Secretary of Labor, or pursuant thereto, and shall permit access
to his books, records and accounts by the administering agency and the Secretary
of Labor for purposes of investigation to ascertain compliance with such rules,
regulations and orders.

11.8       Buy American. In the performance of this Agreement, KCPL shall use
Commercially Reasonable Efforts to use or furnish or cause to be used or
furnished no unmanufactured articles, materials and supplies which have not been
mined or produced in the United States or any eligible country, and no
manufactured articles, materials and supplies which have not been manufactured
in the United States or any eligible country substantially all from articles,
materials and supplies mined, produced or manufactured, as the case may be, in
the United States or any eligible country (except to the extent that compliance
with the second paragraph of the Rural Electrification Act of 1938, being Title
IV of the Work Relief and Public Works Appropriation Act of 1938 (Public
Resolution No. 122, 75th Congress, approved June 21, 1938) has been waived by
the Administrator of RUS), the cost of which in the aggregate exceeds (i) 100%
minus the Ownership Share of KEPCO of (ii) the aggregate of the cost of all such
articles, materials and supplies used or furnished in connection with the
construction of the Iatan Unit 2 Facility and the related Common Facilities
Upgrades. For purposes of this Section, an “eligible country” is any country
that applies with respect to the United States an agreement ensuring reciprocal
access for United States products and services and United States suppliers to
the markets of that country, as determined by the United States Trade
Representative. KCPL agrees to provide KEPCO such information, documents, and
certificates with respect to articles, materials or supplies used in connection
with the Iatan Unit 2 Facility as KEPCO may reasonably request from time to
time.

ARTICLE XII

 

Arbitration

12.1       Controversies. Any controversy between or among Owners and/or the
Operator arising out of or relating to this Agreement, or any breach hereof or
default hereunder, shall be

 

 

- 48 -

 

 

21266434\V-1

 



 

submitted to binding arbitration upon the request of any Owner in the manner
provided herein; provided, however, that no Owner shall seek to arbitrate a
controversy between or among the Owners without the Owner’s most senior
executive first attempting in good faith to resolve the dispute with the most
senior executive(s) of the other Owner(s) involved in the dispute. Such
executives shall decide, within ten (10) days of a written notice of controversy
specifically referring to this Section 12.1, the maximum period during which
they will attempt to resolve the dispute before any Owners or the Operator may
serve a Notice to Arbitrate as provided in Section 12.2. If such executives fail
for any reason to agree upon a maximum period during which they will attempt to
resolve the controversy, then the maximum period shall end forty-five (45) days
after the written notice of controversy specifically referring to this Section
12.1.

12.2       Notice to Arbitrate. The Owner submitting a request for arbitration
shall serve a written notice (a “Notice to Arbitrate”) upon all Owners including
the other Owner or Owners against which a remedy or determination is sought,
setting forth in detail the matter or matters to be arbitrated, including a
statement of the facts or circumstances giving rise to such controversy and such
Owner’s contention with respect to the correct determination thereof.

12.3       Selection of Arbitrator and Venue. If the Owners directly involved in
such controversy are unable to agree upon and appoint, within twenty (20) days
of the date of service of the Notice to Arbitrate, three persons to act as
arbitrators, then the arbitrators shall be selected by the American Arbitration
Association from its then current list of neutrals. The venue for any
arbitration under this Agreement shall be Kansas City, Missouri.

12.4       Scope of Arbitration. Any arbitrators serving hereunder shall give
full force and effect to all provisions of this Agreement and any applicable
ancillary agreement as may be involved, shall hear evidence submitted by the
respective Owners, and may call for additional information, which additional
information shall be furnished by the Owner(s) having such information.
Consistent with the expedited nature of arbitration, each party will, upon the
written request of the other party, promptly provide the other with copies of
documents on which the producing party may rely in support of or in opposition
to any claim or defense. Any dispute regarding discovery, or the relevance or
scope thereof, shall be resolved by the arbitrators, whose findings shall be
conclusive. All discovery shall be completed within forty-five (45) days
following the appointment of the arbitrators, unless the arbitrators determine
in their discretion that additional time is warranted, but not to exceed ninety
(90) additional days. All objections to discovery are reserved for the
arbitration hearing except for objections based on privilege, work product and
proprietary or confidential information.

12.5       Findings and Award. All decisions concerning the arbitration,
including the ultimate findings, shall be made by majority vote of the three
arbitrators. The award shall be made within six (6) months of the filing of the
Notice to Arbitrate (or such shorter period as the parties may agree at the
commencement of the arbitration), and the arbitrators shall agree to comply with
this schedule before accepting appointment; provided, however, that this time
limit may be extended by agreement of the parties or by the arbitrators if
necessary. The arbitrators will have no authority to provide injunctive relief
(except that the arbitrators may order the disclosure of documents which have
been improperly withheld from a Covered Owner, subject to

 

 

- 49 -

 

 

21266434\V-1

 



 

strict confidentiality to protect the disclosing party's right to retain such
information as confidential and proprietary); nor shall the arbitrators have the
authority to award punitive or other damages not measured by the prevailing
party’s actual damages except as may be required by statute. The findings and
award of the arbitrators shall be final, binding and conclusive with respect to
the matter or matters submitted to arbitration subject to challenges alleging
fraud or gross misconduct on the part of the arbitrators.

12.6       Costs. The fees and expenses of the arbitrators shall be borne
equally by the Owners directly involved in such arbitration. All other expenses
and costs of the arbitration shall be borne by the Owner incurring the same.

ARTICLE XIII

 

Force Majeure

13.1       Force Majeure. If, because of a Force Majeure, any Owner is unable to
carry out and perform any of its obligations under this Agreement, and if such
Owner promptly gives the other Owners written notice of such Force Majeure, then
the obligation of the Owner giving such notice shall be suspended to the extent
made necessary by such Force Majeure and during its continuance, provided the
Owner exercises Commercially Reasonable Efforts to mitigate the effect of the
Force Majeure.

ARTICLE XIV

 

Accounting and Payment Procedures

14.1       Planning of Cash Flow Requirements. KCPL shall project, and the
Owners shall pay, the funds required for the construction (and any
reconstruction following a casualty) of the Iatan Unit 2 Facility and the Common
Facilities Upgrades in accordance with the Cash Flow Memorandum attached as
Exhibit I-1 (the “Construction Period Cash Flow Memorandum”). KCPL shall
project, and the Owners shall pay, the funds required for the operation,
maintenance and capital improvement of the Iatan Unit 2 Facility and the Common
Facilities in accordance with the Cash Flow Memorandum attached as Exhibit I-2
(the “Operating Period Cash Flow Memorandum”). The Construction Period Cash Flow
Memorandum shall be updated periodically by KCPL to reflect changes in the cash
flow requirements, modifications to the critical path, and increases and
decreases in the scope of the Iatan 2 project. Any variance in actual
requirements from projected requirements shall not excuse timely payment by the
Owners.

14.2       Record-Keeping; Accounting Manual. KCPL will develop and keep all
records and perform all accounting for the Iatan Unit 2 Facility and the Common
Facilities according to GAAP and FERC guidelines as prescribed in 18 C.F.R. Pt.
101. Such accounting and record keeping shall be performed in accordance with
the procedures set forth in the Accounting Manual, a copy of which is attached
as Exhibit J (the “Accounting Manual”). Each Owner will be responsible for
preparing and filing its required governmental reports. The Accounting

 

 

- 50 -

 

 

21266434\V-1

 



 

Manual may be amended at any time by the unanimous written approval of the
Owners, provided that each such amendment shall be in accordance with the
principles set forth in this Agreement.

14.3       Construction Fund. Funds for the construction of the Iatan Unit 2
Facility and the Common Facilities Upgrades will be provided by the Owners and
settlements therefor will be made in accordance with the Construction Period
Cash Flow Memorandum.

ARTICLE XV

 

General Provisions

15.1       Implementing and Confirmatory Instruments. Each Owner shall execute
such instruments as may from time to time reasonably be requested by any other
Owner to implement the provisions of this Agreement, including instruments of
conveyance and transfer, to confirm the effective Ownership Shares in the
facilities and property that then constitute the Iatan Unit 2 Facility or any
portion thereof and/or the effective Common Facilities Ownership Shares. Each
additional Owner shall sign and deliver to each other Owner a written document
assuming its proportional obligations and agreeing to perform the provisions of
this Agreement.

15.2       Waivers. No waiver by an Owner of its rights with respect to a
default under this Agreement shall be effective unless all nondefaulting Owners
waive their respective rights. Any such waiver shall not be deemed to be a
waiver with respect to any subsequent default or matter. No delay short of the
statutory period of limitations in asserting or imposing any right hereunder
shall be deemed a waiver of such right.

15.3       Notices. Any notice, demand, request or consent provided for in this
Agreement or made in connection herewith to any Owner shall be effective if
given in writing and delivered to such Owner by hand, by overnight delivery
service, by first-class mail, or by facsimile (confirmed by first-class mail,
but deemed given on the date of the facsimile) at the address for such Owner
provided below:

Kansas City Power & Light Company

1201 Walnut Street

Kansas City, Missouri 64106

Attn: General Counsel; and Vice President, Production

Facsimile: (816) 556-2787

 

Aquila, Inc.

20 W. 9th Street

Kansas City, Missouri 64105

Facsimile: (816) 467-3591

Attn: General Counsel; and Vice President, Generation and Energy Resources

Facsimile: (816) 467-9830

 

 

 

 

 

- 51 -

 

 

21266434\V-1

 



 

 

 

The Empire District Electric Company

602 Joplin Street

Joplin, Missouri 64801

Attn: Vice President, Energy Supply

Facsimile: (417) 625-5153

 

Kansas Electric Power Cooperative, Inc.

600 SW Corporate View

Topeka, Kansas 66615

Attn: General Counsel

Facsimile: (785) 271-4888

 

Missouri Joint Municipal Electric Utility Commission

2407 West Ash

Columbia, Missouri 65203

Attn: General Manager

Facsimile: (573) 445-0680

 

Except as may be revised from time to time by the Owners in accordance with this
Section 15.3.

15.4       Severability. In the event any provision hereof or the application
thereof to any person or circumstance shall be held invalid in any final
arbitration award rendered in accordance with Article XII or final decision by a
court having jurisdiction in the premises, the remainder of this Agreement and
its application to persons or circumstances other than those as to which it was
held invalid shall not be affected thereby.

15.5       Governing Law. The validity, interpretation and performance of this
Agreement and each of its provisions shall be governed by the laws of the State
of Missouri, but without regard to said state’s conflict of law provisions.

15.6       Continued Effect of Other Agreements. The Iatan Unit 1 Ownership
Agreement shall survive the execution and delivery of this Agreement and
continue in full force and effect without modification thereof except to the
extent the provisions of this Agreement may be in conflict or inconsistent with
provisions of the Iatan Unit 1 Ownership Agreement, in which case the provisions
of this Agreement shall control except as specifically set forth in Section 2.4
of this Agreement.

15.7       Amendment to the Agreement. This Agreement, including any and all
provisions, terms and conditions contained herein, may only be amended or
modified upon the unanimous written approval of the Owners.

 

 

 

- 52 -

 

 

21266434\V-1

 



 

 

15.8       Agreement Survives Departure of Owner or Owners. In the event that
one or more Owners transfer, sell or otherwise forfeit their Ownership Share
pursuant to the terms of this Agreement, this Agreement shall survive with
respect to the remaining Owners, and such remaining Owners shall continue to be
bound by the terms of this Agreement.

15.9       Conflicts between Agreements. In the event of any conflicts among the
Agreements, the terms of this Agreement shall control.

15.10     Exhibits Any and all exhibits attached hereto, together with any
appendices or attachments referenced therein, are incorporated herein by
reference and made a part hereof.

ARTICLE XVI

 

Term; Termination

 

16.1

Effective Date and Term.

(a)          Except as provided in Section 16.1(b), this Agreement shall be
binding and effective as to each signatory upon execution hereof by all of the
Owners and shall continue in full force and effect thereafter until terminated
as provided in Sections 16.2 and 16.3; provided, however, that the obligations
hereunder requiring regulatory or lender approval or the release of mortgage
indentures shall not become effective until such approval or release, as
applicable, has been obtained.

(b)          With the exception of Articles VIII, XII and XVII and this Section
16.1(b) of this Agreement, this Agreement and the other Agreements shall not be
effective as to KEPCO (and KCPL shall retain the Ownership Share otherwise
attributable to KEPCO under Section 2.1, the Common Facilities Ownership Share
otherwise attributable to KEPCO under Section 2.2, and the other rights and
interests created by the Agreements (collectively, the “KEPCO Attributable
Ownership Rights”)) until receipt by KEPCO of the approval of RUS to enter into
the Agreements; provided, however, that KEPCO shall receive its rights under the
Agreements and to the KEPCO Attributable Ownership Rights following receipt of
such RUS approval only if KEPCO has continued to comply with all of the
financial and other obligations required by the Agreements that would have been
applicable to KEPCO had the Agreements been effective as to KEPCO from the date
the Agreements are effective as to the other Owners and by complying with such
financial and other obligations, KCPL and the other Owners agree, for the
benefit of KEPCO, (i) prior to receipt of such RUS approval, to permit KEPCO to
receive all the benefits of being an Owner, Assignee, a Unit 2 Site Lessee, a
Nower Property Lessee or other appropriate party under the Agreements and (ii)
upon KEPCO’s receipt of such RUS approval, to provide KEPCO with all rights of
an Owner, Assignee, a Unit 2 Site Lessee, a Nower Property Lessee or other
appropriate party under the Agreements and to transfer to KEPCO the KEPCO
Attributable Ownership Rights subject to any necessary regulatory or lender
approval and the release of any applicable mortgage indenture; and provided
further, however, that if KEPCO does not receive such RUS approval within
twenty-four (24) months of the execution date of this Agreement, KCPL shall
reallocate such rights and the KEPCO Attributable Ownership Rights to itself and

 

 

- 53 -

 

 

21266434\V-1

 



 

the other Owners in the manner set forth in Section 2.1(c) (except that KCPL may
not exercise its right of rejection under Section 2.1(c)), and any Owner or
Owners receiving all or a portion of the KEPCO Attributable Ownership Rights
shall promptly, and severally in proportion to the portion of the KEPCO
Attributable Ownership Rights reallocated to such Owner, reimburse KEPCO for all
payments made by KEPCO prior to such date with respect to amounts described in
Section 6.4 and elsewhere in the Agreements with respect to the KEPCO
Attributable Ownership Rights.

16.2       Termination. Except as provided in Section 16.3, for such Affected
Owner(s), this Agreement shall terminate and be of no further force and effect
from and after the date of the earliest to occur of the following:

(a)          the Owners shall file of record in the Office of the Recorder of
Deeds for Platte County, Missouri (or such other office as may then serve such
function) a duly executed agreement terminating this Agreement and discharging
the rights, titles and interests of the Owners in and to the Iatan Unit 2
Facility from the benefits and burdens of the covenants and obligations herein;
provided that the Iatan Unit 2 Facility shall have been released from the liens
of all encumbrances contemplated by Section 10.2 and such releases shall have
been duly filed of record prior to recording of such termination agreement; or

(b)          an Owner shall acquire by transfer hereunder or by operation of law
all Ownership Shares and, as a result of the merger of such undivided percentage
interests therein, become the sole beneficial Owner of all rights, titles and
interests in the Iatan Unit 2 Facility; or

(c)          there has been an abandonment of the use of the Iatan Unit 2
Facility for the generation of electricity as evidenced by an Affidavit of
Abandonment duly executed by the Owners, filed of record as provided in clause
(a) above, and thereafter published in a newspaper of general circulation in
Platte County, Missouri, with written notice thereof delivered to the other
Owners within ten (10) days after the recording of such Affidavit, unless
another Owner of any portion thereof denies such abandonment by an Affidavit of
Non-abandonment similarly filed of record within sixty (60) days after
publication of such Affidavit of Abandonment. Abandonment of the use of the
Iatan Unit 2 Facility for the generation, transmission or distribution of
electricity shall not be complete and deemed to occur until such time as all
reclamation, remediation or disposition of Unit 2 and the improvements,
including Common Facilities Upgrades, serving Unit 2 shall have been completed
in the reasonable discretion of the Operator under Section 16.3 of this
Agreement.

16.3       Disposition Upon Abandonment. In the event this Agreement is
terminated by Affidavit of Abandonment as provided in Section 16.2(c), the
Operator shall have the right to dispose of all the facilities and property then
included in the Iatan Unit 2 Facility (provided such facilities and property to
be disposed of are not then subject to the lien of any encumbrance, or such
disposition is otherwise made in accordance with the terms of any related
security agreement, contemplated in Section 10.2), shall dispose thereof in a
reasonable manner and shall distribute the net proceeds or apportion the costs
thereof to the Owners, or to lienholders for the account of the Owners, in
proportion to their respective Ownership Shares; provided, however,

 

 

- 54 -

 

 

21266434\V-1

 



 

that if any determinable portion of such proceeds is received from facilities or
property the cost of which was borne by the Owners disproportionately to their
Ownership Shares, the distribution of such proceeds shall be adjusted
accordingly; and provided, further, that termination of this Agreement shall not
(i) discharge any Owner of any obligation it then owes to any other Owner as a
result of any transaction occurring prior to such termination; or (ii) terminate
the obligations of any Owner to pay or be responsible for its allocable share of
any disposition, remediation or reclamation of the Unit 2 Site, the Common
Facilities, or any portion of the Iatan Station Site on which improvements which
served Unit 2 were constructed it being the agreement of the parties that as
part of the disposition of all of the personal property and real property then
included in or serving the Iatan Unit 2 Facility, each Owner shall bear its
proportional cost of demolition or removal of such improvements and any
environmental site restoration or remediation in connection with closure or
abandonment.  

ARTICLE XVII

 

Confidentiality

17.1       Confidential Information. Each party hereto agrees that it will keep
in strict confidence, and will instruct, and use its reasonable best efforts to
cause, its advisors and representatives to keep in strict confidence, all
nonpublic information obtained from any other party hereto, including all
documentation and cost studies, unless such information is disclosed with the
prior written consent of the party to which it relates; provided, however, that
this restriction shall not apply to information which (a) has at the time in
question entered the public domain other than by reason of breach of this
provision by a party hereto; (b) is required to be disclosed by law or by any
order, rule, or regulation (whether valid or invalid) of any court, or
governmental agency, or authority, but only to the extent such disclosure is so
required; provided that the party disclosing the nonpublic information shall
promptly give notice of such disclosure to the party from which the information
was obtained and shall cooperate with the party from which the information was
obtained in an effort to ensure that confidential treatment will be accorded
such nonpublic information to the extent feasible; (c) is reasonably required or
requested by any utility regulatory agency having relevant jurisdiction over the
party so required or requested to furnish the nonpublic information; provided,
that the party disclosing the nonpublic information shall promptly give notice
of such disclosure to the party from which the information was obtained and
shall cooperate with the party from which the information was obtained in an
effort to ensure that confidential treatment will be accorded such nonpublic
information to the extent feasible; or (d) is reasonably required to be provided
to any party’s accountants, attorneys, mortgagees, lenders, rating agencies or
financial advisors in connection with this Agreement or the transactions
contemplated hereby; provided that the party disclosing the nonpublic
information uses its reasonable best efforts to cause such accountants,
attorneys, mortgagees or other financial advisors, or rating agencies, to keep
such nonpublic information in strict confidence. Upon termination of this
Agreement, each party shall continue to maintain the confidentiality of all
nonpublic information obtained from any other party or any of its affiliates,
advisors, representatives and any copies made of such information, with the same
standard of care used in the protection of its own confidential information.
Nothing in this Article XVII shall prevent the recording of this Agreement to
the extent the Management Committee does not

 

 

- 55 -

 

 

21266434\V-1

 



 

determine as provided in Section 20.1 that a memorandum of this Agreement should
be recorded in lieu of the full Iatan Unit 2 and Common Facilities Ownership
Agreement.

17.2       Limitation on Disclosure of Documents. Notwithstanding any provision
within this Agreement to the contrary, the Operator and/or any other Owner with
responsibility for constructing and/or operating Unit 2 or any related
interconnection or transmission facilities, when providing documents to any
Owner that qualifies as a public governmental body (“Covered Owner”), as defined
in Section 610.010(4) of the Missouri Revised Statutes, shall, in their
reasonable and sole discretion, have the right to provide such Covered Owner
with redactions, summaries and/or abridgements of such documents, as necessary
to protect confidential, proprietary or trade secret information of the other
Owners. The purpose of this provision is to ensure confidential and/or
proprietary information relating to Unit 1 and/or Unit 2 is not disclosed to the
public. Nothing herein shall be interpreted to prevent the Covered Owner or its
representatives from viewing any and all documents available to Owners that do
not qualify as a public governmental body.

If any Covered Owner proposes to issue debt securities in connection with Unit 2
(“Unit 2 Debt Securities”), it will not include any confidential or proprietary
information related to Unit 1 or Unit 2 in any offering memorandum or official
statement with respect to Unit 2 Debt Securities. KCPL will enter into an
agreement or agreements with such Covered Owner or its rating agencies, bond
counsel, bond insurers or underwriters of such Unit 2 Debt Securities in a form
satisfactory to KCPL pursuant to which KCPL will release to such Covered Owner
or its rating agencies, bond counsel, bond insurers or underwriters updated
information from time to time as specified in such agreement in order to permit
such Covered Owner to comply with Rule 15c2-12 adopted by the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

In the event a Covered Owner needs unredacted documents to prosecute or defend
against a claim in a pending legal proceeding, any Covered Owner agrees that 1)
a Covered Owner will notify KCPL of the documents it needs for arbitration or
litigation, 2) KCPL will permit a Covered Owner to use the requested documents
solely for the purpose of resolving a pending legal dispute subject to the
agreement by KCPL and a Covered Owner that all such documents produced in
connection with the disposition of specified claims in the legal proceeding and
are being produced subject to obtaining a protective order confidentiality from
disclosure to any person, firm or entity other than is in support of or to
refute a claim in the legal proceeding, and 3) the unredacted documents will at
all times remain KCPL documents, and (4) a Covered Owner on behalf of itself and
its attorneys agree they shall return all copies of the unredacted documents to
KCPL at the conclusion of the proceeding for destruction or other disposition by
KCPL.

 

 

 

- 56 -

 

 

21266434\V-1

 



 

 

ARTICLE XVIII

 

Private Use Covenant

18.1       Private Use Covenant. If MJMEUC provides written notice to the
Management Committee, the Operator and other Owners that any action or inaction
under this Agreement results in a Adverse Action with respect to any MJMEUC
tax-exempt debt used to finance MJMEUC’s Ownership Share, the Management
Committee, the Operator and the other Owners covenant that each shall use its
Commercially Reasonable Efforts to avoid such Adverse Action; provided, however,
that the Management Committee, the Operator and the other Owners shall not be
obligated to avoid such action if to do so would (i) materially impair the
generation output of or materially increase the costs of owning and/or operating
Unit 2 and/or the Common Facilities, (ii) cause the Management Committee or any
of the other Owners to breach or otherwise violate any undertaking,
representation, warranty or covenant set forth in this Agreement or (iii)
prevent any of the other Owners or Operator from exercising any right provided
by this Agreement or the Iatan Unit 1 Ownership Agreement. Contexts in which an
Adverse Action may arise include, without limitation, a) sale of MJMEUC’s
Ownership Share other than during a default by MJMEUC, and b) the payment of a
management fee to the Operator. If MJMEUC obtains an opinion from counsel as to
the effect of the Adverse Action, MJMEUC agrees to provide it, at its sole
expense, to the other Owners. Further, this Article XVIII does not apply to any
actions taken or to be taken with respect to matters involving Unit 1 or the
Additional Units.

ARTICLE XIX

 

Representations and Warranties

19.1       KCPL’s Representations and Warranties. KCPL hereby represents and
warrants to the other Owners as follows:

(a)          KCPL is a corporation duly organized, validly existing and in good
standing under the laws of the State of Missouri, and has power and authority to
own the undivided ownership interests in the Iatan Unit 2 Facility and Common
Facilities to be owned by it hereunder, to execute and deliver this Agreement
and to perform its obligations hereunder and to carry on its business as it is
now being conducted and as it is contemplated to be conducted pursuant to this
Agreement.

(b)          Subject to certain regulatory and lender approvals and indenture
releases, the execution, delivery and performance by KCPL of this Agreement have
been duly authorized by all necessary corporate action on the part of KCPL, do
not contravene the Articles of Incorporation or By-Laws of KCPL, and do not and
will not contravene the provisions of, or constitute a material default under,
any indenture, mortgage, security agreement, contract or other instrument to
which KCPL is a party or by which KCPL is bound. Upon execution of this
Agreement, KCPL shall deliver to the other Owners certified copies of the
resolutions adopted

 

 

- 57 -

 

 

21266434\V-1

 



 

by KCPL’s board of directors authorizing the execution, delivery and performance
of this Agreement.

(c)          KCPL represents and warrants that to the best of its actual
knowledge and as of the date of this Agreement, there are no adverse
environmental conditions existing on the Iatan Station Site that would
materially and adversely affect the operation of Unit 1, or the construction of
Unit 2, or the Common Facilities.

(d)          KCPL represents and warrants that to the best of its actual
knowledge and as of the date of this Agreement there are no defects in Unit 1 or
conditions on the Iatan Station Site that could reasonably be expected to
materially delay or adversely affect the construction and operation of Unit 2.

(e)          KCPL represents and warrants that as of the date of this Agreement,
except as disclosed in writing to the other Owners, there is no action, suit or
proceeding at law or in equity or by or before any Governmental Authority now
pending against or affecting it or any of its properties, rights or assets,
which could reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Agreement or any Ancillary
Agreement. KCPL will give prompt notice to each Owner of all material claims
instituted against it or, if KCPL has actual notice thereof, against any other
Owner relating to the construction, ownership or operation of the Iatan Unit 2
Facility.

(f)           KCPL represents and warrants that to the best of its actual
knowledge and as of the date of this Agreement, the Unit 2 Facility design
specifications, construction time tables and budgets have been prepared in good
faith, consistent with Good Utility Practice on the basis of assumptions
believed to be reasonable and that it will use Commercially Reasonable Efforts
to maintain true and accurate design specifications, construction time tables,
and budgets prepared by qualified experts (which may include employees of KCPL
having the relevant expertise).

(g)          KCPL represents and warrants that to the best of its actual
knowledge it has executed or will execute and file, with all regulatory agencies
having jurisdiction, such applications, amendments, reports and other documents
and filings as shall be required in or in connection with the licensing and
other regulatory matters with respect to the Iatan Unit 2 Facility and Common
Facilities; provided, however, that each Owner shall be responsible for
obtaining all required approvals and authorizations relating to its
participation in the Iatan Unit 2 Facility and to its performance of this
Agreement.

19.2       Aquila’s Representations and Warranties. Aquila hereby represents and
warrants to the other Owners as follows:

(a)          Aquila is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has power and
authority to own the undivided ownership interests in the Iatan Unit 2 Facility
and Common Facilities to be owned by it hereunder, to execute and deliver this
Agreement and to perform its obligations hereunder and

 

 

- 58 -

 

 

21266434\V-1

 



 

to carry on its business as it is now being conducted and as it is contemplated
to be conducted pursuant to this Agreement.

(b)          Subject to certain regulatory and lender approvals and indenture
releases, the execution, delivery and performance by Aquila of this Agreement
have been duly authorized by all necessary corporate action on the part of
Aquila, do not contravene the Articles of Incorporation or By-Laws of Aquila,
and do not and will not contravene the provisions of, or constitute a material
default under any indenture, mortgage, security agreement, contract or other
instrument to which Aquila is a party or by which Aquila is bound. Upon
execution of this Agreement, Aquila shall deliver to the other Owners certified
copies of the resolutions adopted by Aquila’s board of directors authorizing the
execution, delivery and performance of this Agreement.

(c)          Aquila represents and warrants that to the best of its actual
knowledge and as of the date of this Agreement, there are no adverse
environmental conditions existing on the Iatan Station Site that would
materially and adversely affect the continued operation of Unit 1, Unit 2, or
the Common Facilities.

(d)          Aquila represents and warrants to the best of its actual knowledge
and that as of the date of this Agreement there are no defects in Unit 1 or
conditions on the Iatan Station Site that could reasonably be expected to
materially delay or adversely affect the construction and operation of the Iatan
Unit 2 Facility and Common Facilities.

19.3       Empire’s Representations and Warranties. Empire hereby represents and
warrants to the other Owners as follows:

(a)          Empire is a corporation duly organized, validly existing and in
good standing under the laws of the State of Kansas and has power and authority
to own the undivided ownership interests in the Iatan Unit 2 Facility and Common
Facilities to be owned by it hereunder, to execute and deliver this Agreement
and to perform its obligations hereunder and to carry on its business as it is
now being conducted and as it is contemplated to be conducted pursuant to this
Agreement.

(b)          Subject to certain regulatory and lender approvals and indenture
releases, the execution, delivery and performance by Empire of this Agreement
have been duly authorized by all necessary corporate action on the part of
Empire, do not contravene the Articles of Incorporation or By-Laws of Empire,
and do not and will not contravene the provisions of, or constitute a material
default under any indenture, mortgage, security agreement, contract or other
instrument to which Empire is a party or by which Empire is bound. Upon
execution of this Agreement, Empire shall deliver to the other Owners certified
copies of the resolutions adopted by Empire’s board of directors authorizing the
execution, delivery and performance of this Agreement.

(c)          Empire represents and warrants that to the best of its actual
knowledge and as of the date of this Agreement, there are no adverse
environmental conditions existing on the

 

 

- 59 -

 

 

21266434\V-1

 



 

Iatan Station Site that would materially and adversely affect the continued
operation of Unit 1, Unit 2, or the Common Facilities.

(d)          Empire represents and warrants that to the best of its knowledge
and as of the date of this Agreement there are no defects in Unit 1 or
conditions on the Iatan Station Site that could reasonably be expected to
materially delay or adversely affect the construction and operation of the Iatan
Unit 2 Facility and Common Facilities.

19.4       KEPCO’s Representations and Warranties. KEPCO hereby represents and
warrants to the other Owners as follows:

(a)          KEPCO is a cooperative corporation duly organized, validly existing
and in good standing under the laws of the State of Kansas and has power and
authority to own the undivided ownership interests in the Unit 2 Facility and
Common Facilities to be owned by it hereunder, to execute and deliver this
Agreement and to perform its obligations hereunder and to carry on its business
as it is now being conducted and as it is contemplated to be conducted pursuant
to this Agreement.

(b)          Subject to certain regulatory approvals and indenture releases
expected to be obtained in due course, the execution, delivery and performance
by KEPCO of this Agreement have been duly authorized by all necessary corporate
action on the part of KEPCO, do not contravene the Articles of Incorporation or
By-Laws of KEPCO, and do not and will not contravene the provisions of, or
constitute a material default under any indenture, mortgage, security agreement,
contract or other instrument to which KEPCO is a party or by which KEPCO is
bound. Upon execution of this Agreement, KEPCO shall deliver to the other Owners
certified copies of the resolutions adopted by KEPCO’s board of directors
authorizing the execution, delivery and performance of this Agreement.

19.5       MJMEUC’s Representations and Warranties. MJMEUC hereby represents,
warrants and covenants to the other Owners as follows:

(a)          MJMEUC is a body public and corporate of the State of Missouri duly
organized, validly existing and in good standing under the laws of the State of
Missouri and has power and authority to own the undivided ownership interests in
the Iatan Unit 2 Facility and Common Facilities to be owned by it hereunder, to
execute and deliver this Agreement and to perform its obligations hereunder and
to carry on its business as it is now being conducted and as it is contemplated
to be conducted pursuant to this Agreement.

(b)          The execution, delivery and performance by MJMEUC of this Agreement
have been duly authorized by all necessary action on the part of MJMEUC, do not
contravene the Joint Contract, entered into as of May 1, 1979 and amended as of
February 1, 1980 and June 4, 1984, between the Contracting Municipalities, or
By-Laws of MJMEUC, and do not and will not contravene the provisions of, or
constitute a material default under any indenture, mortgage, security agreement,
contract or other instrument to which MJMEUC is a party or by which MJMEUC is
bound. Upon execution of this Agreement, MJMEUC shall deliver to the other

 

 

- 60 -

 

 

21266434\V-1

 



 

Owners certified copies of the resolutions adopted by MJMEUC’s board of
directors authorizing the execution, delivery and performance of this Agreement.

ARTICLE XX

 

Memorandum of Agreement

20.1       Memorandum of Agreement. To the extent permitted by applicable law,
the Management Committee may determine to file a memorandum of this Agreement
rather than filing the entire Agreement in the relevant real estate records. The
Owners will promptly execute and deliver such a memorandum upon request of the
Operator.

ARTICLE XXI

 

Cooperation

21.1      Cooperation. Subject to the limitations contained in Section 17.2 of
this Agreement, each of the Owners shall use Commercially Reasonable Efforts to
cooperate with each other Owner in order to assist the other Owner in the
performance of its duties, responsibilities and obligations under this
Agreement. This duty to cooperate shall include providing information, and
executing and delivering customary documents, certificates, opinions and
instruments necessary for the other Owner to perform its duties,
responsibilities and obligations under this Agreement including obtaining
financing for its share of the Cost of Construction.

 

 

 

- 61 -

 

 

21266434\V-1

 



 

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE ENFORCED BY
THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers the day and year first above written.

KANSAS CITY POWER & LIGHT COMPANY

ATTEST:

By /s/ William H. Downey                              

Chief Executive Officer

/s/ Mark English                                  

Date: 6-12-06                                                   

Assistant Corporate Secretary

AQUILA, INC.

ATTEST:

By /s/ Keith Stamm                                          

Chief Operating Officer

/s/ Christopher M. Reitz                      

Date: 5/19/2006                                                 

Corporate Secretary

THE EMPIRE DISTRICT ELECTRIC COMPANY

ATTEST:

By /s/ William L. Gipson                                             

Chief Executive Officer

/s/ Janet S. Watson                              
                                Date:
5/19/2006                                                             

Corporate Secretary

KANSAS ELECTRIC POWER COOPERATIVE, INC.

ATTEST:

By /s/ Stephen E. Parr                                                   

Executive Vice President and

Chief Executive Officer

/s/ J. Michael Peters                                  
                         Date:
5/24/2006                                                             

Assistant Corporate Secretary

 

 

 

- 62 -

 

 

21266434\V-1

 



 

 

MISSOURI JOINT MUNICIPAL ELECTRIC UTILITY COMMISSION

ATTEST:

By /s/ Duncan Kincheloe                                  

General Manager and

Chief Executive Officer

/s/ Robert Williams                              

Date: June 8, 2006                                             

Corporate Secretary

 

 

 

- 63 -

 

 

21266434\V-1

 

 

 